Exhibit 10.31

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.

EXECUTION VERSION

LICENSE AND SUPPLY AGREEMENT

by and among

NOVARTIS, AG,

NOVARTIS CONSUMER HEALTH, INC.

and

ENDO PHARMACEUTICALS INC.

Dated as of March 4, 2008



--------------------------------------------------------------------------------

SECTION 1

  

DEFINITIONS

   1

SECTION 2

  

GRANT

   13

2.1

  

License.

   13

2.2

  

Compliance With Law.

   13

2.3

  

Reservation of Rights; NOVARTIS Know-How.

   14

SECTION 3

  

GOVERNANCE

   14

3.1

  

Committees/Management.

   14

3.2

  

The Joint Commercialization Committee.

   14

3.3

  

Responsibilities of the JCC.

   15

3.4

  

Alliance Manager.

   16

3.5

  

Resolution of Disputes.

   16

SECTION 4

  

COMMERCIALIZATION

   17

4.1

  

Commercialization.

   17

4.2

  

Commercialization Plans.

   17

4.3

  

Field Force.

   18

4.4

  

Detailing.

   20

4.5

  

Training.

   21

4.6

  

Promotional Materials.

   22

4.7

  

Licensed Product Claims.

   22

4.8

  

Sample Accountability Policies and Procedures.

   23

4.9

  

A&P Expenses.

   23

4.10

  

Limitations to Minimum Detail and A&P Expense Requirements.

   24

4.11

  

Direct to Consumer Advertising.

   25

4.12

  

Medical Science Liaisons.

   25

4.13

  

Managed Markets Field Activities; Costs.

   25

4.14

  

Call Centers.

   25

4.15

  

Commercialization Report.

   26

4.16

  

Pricing; Booking of Sales; Distribution; Diversion.

   26

SECTION 5

  

MANUFACTURE AND SUPPLY

   27

5.1

  

Engagement.

   27

5.2

  

Warranty.

   27

5.3

  

Forecasts; Maximum and Minimum Purchases.

   27

5.4

  

Orders.

   28

 

i



--------------------------------------------------------------------------------

5.5

  

Delivery.

   29

5.6

  

Raw Materials.

   30

5.7

  

Standard of Performance.

   30

5.8

  

Quality Assurance.

   31

5.9

  

Pricing and Payments.

   32

5.10

  

Regulatory Matters; Records.

   33

5.11

  

Alternate Supply.

   34

5.12

  

Allocation of Licensed Product.

   34

5.13

  

Safety Stock.

   34

SECTION 6

  

REGULATORY AFFAIRS

   34

6.1

  

Regulatory Affairs.

   34

6.2

  

Complaints Regarding Licensed Product.

   35

6.3

  

Adverse Event Reporting; Cooperation.

   35

6.4

  

Ownership.

   35

6.5

  

Regulatory Notification; Notification to ENDO of FDA Meetings.

   36

6.6

  

Support Costs.

   36

SECTION 7

  

COMPENSATION

   36

7.1

  

Up-Front Payment.

   36

7.2

  

Royalties.

   36

7.3

  

Sales Milestone.

   40

SECTION 8

  

DEVELOPMENT OF THE LICENSED PRODUCT AND NEW INDICATIONS

   40

8.1

  

Development.

   40

8.2

  

Development Plans; Clinical Studies.

   41

8.3

  

Development Costs.

   41

SECTION 9

  

OTC SWITCH RIGHTS

   42

9.1

  

OTC Switch of Licensed Product.

   42

9.2

  

Royalty.

   42

9.3

  

Right of First Negotiation on Certain ENDO Products.

   43

SECTION 10

  

LINE EXTENSIONS; NON-COMPETE

   43

10.1

  

Line Extensions.

   43

10.2

  

Non-Compete.

   44

SECTION 11

  

INTELLECTUAL PROPERTY

   45

 

ii



--------------------------------------------------------------------------------

11.1

  

Corporate Names and Trademarks.

   45

11.2

  

Ownership and Rights with Respect to Newly Created Technology.

   45

11.3

  

Third Party Infringement.

   45

SECTION 12

  

BOOKS AND RECORDS; AUDITS; TAXES; PAYMENT CURRENCY; AND OTHER TERMS

   46

12.1

  

Books and Records.

   46

12.2

  

Audits.

   46

12.3

  

Accounting Standards.

   47

12.4

  

Taxes.

   48

12.5

  

Payment Currency.

   48

12.6

  

Payments.

   48

SECTION 13

  

REPRESENTATIONS AND WARRANTIES

   48

13.1

  

Mutual Representations and Warranties.

   48

13.2

  

Representations and Warranties of ENDO.

   48

13.3

  

Representations and Warranties of NOVARTIS.

   49

13.4

  

DISCLAIMER OF WARRANTIES.

   50

SECTION 14

  

CONFIDENTIALITY

   51

14.1

  

Confidential Information.

   51

14.2

  

Injunctive Relief.

   51

14.3

  

Publicity.

   51

SECTION 15

  

INDEMNITY; PRODUCT LIABILITY

   52

15.1

  

Indemnity.

   52

15.2

  

Product Liability.

   53

SECTION 16

  

FORCE MAJEURE

   53

16.1

  

Force Majeure.

   53

SECTION 17

  

TERM AND TERMINATION

   54

17.1

  

Term.

   54

17.2

  

Automatic Termination.

   54

17.3

  

Termination.

   54

17.4

  

Survival of Obligations.

   56

17.5

  

Effect of Expiration or Termination.

   56

17.6

  

Remedies.

   57

SECTION 18

  

INSURANCE

   57

 

iii



--------------------------------------------------------------------------------

SECTION 19

  

NON-SOLICITATION OF EMPLOYEES

   58

19.1

  

Non-Solicitation of Employees.

   58

SECTION 20

  

MISCELLANEOUS

   58

20.1

  

Governing Law.

   58

20.2

  

Jurisdiction.

   58

20.3

  

Waiver.

   59

20.4

  

Notices.

   59

20.5

  

Entire Agreement; Confidentiality Agreement.

   60

20.6

  

Amendments.

   60

20.7

  

Headings.

   60

20.8

  

Severability.

   60

20.9

  

Assignment.

   60

20.10

  

Successors and Assigns.

   61

20.11

  

Counterparts.

   61

20.12

  

Third-Party Beneficiaries.

   61

20.13

  

Relationship of the Parties; Tax Treatment.

   61

20.14

  

Specific Performance.

   61

20.15

  

Further Assurances and Actions.

   61

20.16

  

LIMITATION OF DAMAGES.

   62

 

iv



--------------------------------------------------------------------------------

SCHEDULES

Schedule 1.95 PhRMA Code

Schedule 4.2 Commercialization Plan

Schedule 4.3 (b)(ii) ENDO Topical NSAID Product

Schedule 4.4(d) Description Of Target Prescribers

Schedule 4.12 ***

Schedule 4.15 Example Of Monthly Commercialization Report

Schedule 5.2 Specifications

Schedule 5.4(a) Maximum Supply Capacity

Schedule 5.4(e) ***

Schedule 5.5(a) ***

Schedule 7.2(d) Third Party Expert Dispute Resolution Procedures

Schedule 13.3(e) ENDO Due Diligence Request List

Schedule 13.3(f) NOVARTIS *** Products Currently In Development

 

v



--------------------------------------------------------------------------------

LICENSE AND SUPPLY AGREEMENT

THIS LICENSE AND SUPPLY AGREEMENT (this “Agreement”), dated as of March 4, 2008
(the “Execution Date”), by and among NOVARTIS, AG, a Swiss corporation having a
principal place of business in Basel, Switzerland (“NOVARTIS AG”), NOVARTIS
CONSUMER HEALTH, INC., a Delaware corporation having a principal place of
business at 200 Kimball Drive, Parsippany, New Jersey 07054 (“NOVARTIS,” and
collectively with NOVARTIS AG, the “NOVARTIS Parties”) and ENDO PHARMACEUTICALS
INC., a Delaware corporation having a principal place of business at 100 Endo
Drive, Chadds Ford, Pennsylvania 19317 (“ENDO”). Each of NOVARTIS and ENDO is
referred to herein individually as a “Party” and collectively as the “Parties.”

WHEREAS, the NOVARTIS Parties have certain rights in the Territory in and to the
Licensed Product;

WHEREAS, NOVARTIS desires to grant a license to another Person to Commercialize
the Licensed Product for use in the Territory and in the Field on the terms and
conditions set forth herein; and

WHEREAS, ENDO desires to obtain such a license on the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the following mutual promises and
obligations, and for other good and valuable consideration the adequacy and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

SECTION 1

DEFINITIONS

Capitalized terms used in this Agreement, whether used in the singular or
plural, except as otherwise expressly set forth herein, shall have the meanings
set forth below:

 

1.1 “A&P Expenses” shall mean, to the extent incurred, recorded and executed in
connection with the Accounting Standards, Out-of-Pocket Costs for the following
items, to the extent incurred in connection with advertising and promotion of
the Licensed Product in accordance with this Agreement:

 

  (a) professional advertising (including agency fees);

 

  (b) consumer advertising (including agency fees);

 

  (c) Detail aids, leave-behinds and similar materials;

 

  (d) materials and programs for training of the Sales Force, including Launch
meetings and annual sales meetings, Promotional Materials, telemarketing,
symposia, conventions, Managed Markets initiatives, market research (not to
exceed *** percent (***%) of total A&P Expenses in respect to any Agreement
Year), speaker and activity programs including medical meetings, exhibits, and
direct mail, internet and other non-personal promotion; and

 

1



--------------------------------------------------------------------------------

  (e) samples and sample alternatives of the Licensed Product and costs relating
to storage and distribution of samples to Sales Representatives.

Notwithstanding the foregoing, in no event will any of the following constitute
A&P Expenses: Field Force Expenses; Managed Markets, MSL or other personnel
costs; costs of clinical studies; or distribution costs.

 

1.2 “Accounting Standards” with respect to a Person shall mean that such Person
shall maintain records and books of accounts in accordance with U.S. Generally
Accepted Accounting Principles; provided, that with respect to NOVARTIS AG or
any non-U.S. Affiliate of NOVARTIS, Accounting Standards shall mean that it
shall maintain records and books of accounts in accordance with IFRS
(International Financial Reporting Standards).

 

1.3 “Act” shall mean the U.S. Food, Drug and Cosmetic Act, as amended from time
to time (21 U.S.C. § 301 et seq.), together with any rules and regulations
promulgated thereunder.

 

1.4 “Actual Royalties” shall have the meaning set forth in Section 7.2(c).

 

1.5 “Adverse Event” shall mean any untoward medical occurrence in a patient,
consumer or clinical investigation subject associated with the use of the
Licensed Product that does not necessarily have a causal relationship with this
treatment. An Adverse Event can therefore be any unfavorable and unintended sign
(including an abnormal laboratory finding), symptom, or disease temporally
associated with the use of Licensed Product, whether or not related to Licensed
Product. In addition, all cases of apparent drug-drug interaction, pregnancy
(with or without outcome), exposure during breastfeeding, paternal exposure,
lack of efficacy, overdose, drug abuse and misuse, drug maladministration or
accidental exposure and dispensing errors are collected and databased even if no
Adverse Event has been reported.

 

1.6 “Affiliate” shall mean any Person who directly or indirectly controls or is
controlled by or is under common control with a Party. For purposes of this
definition, “control” or “controlled” shall mean ownership directly or through
one or more Affiliates, of more than fifty percent (50%) of the shares of stock
entitled to vote for the election of directors, in the case of a corporation, or
more than fifty percent (50%) of the equity interests in the case of any other
type of legal entity, status as a general partner in any partnership, or any
other arrangement whereby a Party controls or has the right to control the Board
of Directors or equivalent governing body of a corporation or other entity, or
the ability to cause the direction of the management or policies of a
corporation or other entity.

 

1.7 “Agreement” shall have the meaning set forth in the introductory paragraph.

 

2



--------------------------------------------------------------------------------

1.8 “Agreement Quarter” shall mean, with respect to the first Agreement Quarter,
the period beginning on the Effective Date and ending on the last day of the
first full calendar quarter following the Effective Date, and each calendar
quarter thereafter. For the purpose of clarity, the term “calendar quarter”
refers to each three-month quarter in a calendar year (i.e., January through
March, April through June, July through September and October through December).

 

1.9 “Agreement Semester” shall mean each six (6) month period in an Agreement
Year, with the first Agreement Semester consisting of the first two
(2) Agreement Quarters of the Agreement Year and the second Agreement Semester
consisting of the third (3rd) and fourth (4th) Agreement Quarters of the
Agreement Year. Notwithstanding the foregoing, the first Agreement Semester
shall commence on the Effective Date and end on December 31, 2008.

 

1.10 “Agreement Year” shall mean, with respect to the first Agreement Year, the
period beginning on the Effective Date and ending on June 30, 2009, and with
respect to each Agreement Year thereafter, the 12-month period ending on each
anniversary of June 30, 2009 during the Term of this Agreement.

 

1.11 “Alliance Manager” shall have the meaning set forth in Section 3.4.

 

1.12 “Approval” shall mean any approval, registration, license or authorization
from any Governmental Authority in any jurisdiction required for the
manufacture, development, marketing, promotion, sale, storage or transport of a
product in such jurisdiction.

 

1.13 “Approval Application” shall mean the submission to the relevant
Governmental Authority of an appropriate application seeking any Approval.

 

1.14 “Audit Rights Holder” shall have the meaning set forth in Section 12.2(a).

 

1.15 “Audit Team” shall have the meaning set forth in Section 12.2(b).

 

1.16 “Auditee” shall have the meaning set forth in Section 12.2(a).

 

1.17 “Binding Forecast” shall have the meaning set forth in Section 5.3.

 

1.18 “Business Day” shall mean any day other than a Saturday, a Sunday or a day
on which commercial banks in New York City are authorized or required by Law to
remain closed.

 

1.19 ***

 

1.20 ***

 

1.21 “Commercialization Plan” shall mean each Commercialization plan for
Commercialization of the Licensed Product, as described in Section 4.2, prepared
by ENDO and reviewed by the JCC.

 

1.22 “Commercialization Report” shall have the meaning set forth in
Section 4.15.

 

3



--------------------------------------------------------------------------------

1.23 “Commercialize” shall mean to market, promote, distribute, offer to sell,
sell and/or have sold a product and/or conduct other commercialization
activities, and “Commercialization” means commercialization activities relating
to a product, including activities relating to marketing, promoting,
distributing, offering for sale, and/or selling of such product or having such
product sold to trade, institutional, prescriber, payer, pharmacist and patient
customers or otherwise.

 

1.24 “Committee” shall mean any of the JCC (or any other committee or
sub-committee contemplated hereby or established in accordance with this
Agreement).

 

1.25 ***

 

1.26 “Confidential Information” shall mean all information or materials
possessed or developed by either Party or their respective Affiliates, whether
before or after the Execution Date, related to such Party’s or its Affiliates’
business, including the manufacture, Development and/or Commercialization of any
pharmaceutical products hereunder, including any information or materials on
substances, formulations, techniques, technology, equipment, data, reports,
Know-How, sources for and methods of supply, patent position and business plans;
provided, however, that Confidential Information shall not include information
or material that (i) is already in the receiving Party’s or its Affiliate’s
lawful possession at the time of disclosure by the disclosing Party, as
established by relevant documentary evidence; (ii) is already in the public
domain as of the Execution Date by reason of prior publication or otherwise;
(iii) is received by a receiving Party or an Affiliate thereof on an
unrestricted basis from a Third Party other than the disclosing Party, where
such Third Party is authorized to disclose such information; (iv) becomes part
of the public domain after the Execution Date through no act, omission or fault
of the receiving Party; or (v) is similar in nature to the purported
confidential information but which the receiving Party can demonstrate has been
independently created, as established by relevant documentary evidence.

 

1.27 “Contract Sales Organization” or “CSO” shall mean a Third Party primarily
engaged in providing sales representatives to promote and Detail pharmaceutical
products.

 

1.28 “Control” or “Controlled” shall mean with respect to any intellectual
property right of a Person, that the Person owns or has a license to such
intellectual property right and has the ability to grant access, a license, or a
sublicense to such intellectual property right as provided for in this Agreement
without violating an agreement with, or infringing any rights of, a Third Party.

 

1.29 “Corporate Names” shall have the meaning set forth in Section 11.1(a).

 

1.30 “Damages” shall have the meaning set forth in Section 15.1(a).

 

1.31 “DDMAC” shall mean the United States Office of Medical Policy, Division of
Drug Marketing, Advertising and Communications.

 

1.32 “Delivery Location” shall have the meaning set forth in Section 5.5(c).

 

4



--------------------------------------------------------------------------------

1.33 “Detail” or “Detailing” shall have the meaning set forth in Section 4.4(a).

 

1.34 “Develop” or “Development” shall mean development activities with respect
to a pharmaceutical product, including pre-clinical research and development,
clinical development (including Phase IV Clinical Studies), regulatory
development, product approval and registration.

 

1.35 “Development Costs” shall mean direct and indirect costs and expenses
incurred in connection with the Development of a pharmaceutical product,
including the costs of clinical studies, the preparation, collation and/or
validation of data from such clinical studies, preparation of medical writing
and publishing and the preparation and filing of Approval Applications
(including FDA user fees) and all other costs incurred in seeking Approvals with
respect to the product. Without limitation of the foregoing, Development Costs
shall include:

 

  (a) all Out-of-Pocket Costs incurred with respect to any of the foregoing;

 

  (b) the direct and indirect costs of internal scientific, medical or technical
regulatory personnel (including personnel expense, travel expenses and
infrastructure costs) engaged in Development activities with respect to the
product, which costs shall be determined based on the FTE Rate;

 

  (c) the costs of clinical supply, including: (i) costs of clinical supplies;
(ii) expenses incurred to purchase and/or package comparator drugs; and
(iii) costs and expenses of the disposal of clinical samples; and

 

  (d) the costs of identification, synthesis, qualification and/or validation of
the drug substance.

 

1.36 “Development Plan” shall mean each Development plan for Development of the
Licensed Product, as described in Section 8.2, prepared by NOVARTIS or ENDO, as
the case may be, and reviewed (and approved, in the case of a Development Plan
submitted by ENDO) by the JCC.

 

1.37 “Disputed Product” shall have the meaning set forth in Section 5.8(c).

 

1.38 “DTC” shall have the meaning set forth in Section 4.11.

 

1.39 “Effective Date” shall mean the Execution Date.

 

1.40 “ENDO” shall have the meaning set forth in the introductory paragraph.

 

1.41 “ENDO Competing Product” shall have the meaning set forth in
Section 10.2(b).

 

1.42 Reserved.

 

1.43 “Execution Date” shall have the meaning set forth in the introductory
paragraph.

 

5



--------------------------------------------------------------------------------

1.44 “Failure of Supply” shall have the meaning set forth in Section 7.2(d)(i).

 

1.45 “FDA” shall mean the United States Food and Drug Administration and any
successor agency thereto.

 

1.46 “Field” shall mean use in the treatment of pain associated with
osteoarthritis in joints amenable to topical treatment, subject to
Section 8.1(b).

 

1.47 “Field Force” shall mean ENDO’s field force(s) of Sales Representatives,
which may include both internal and contract sales force(s).

 

1.48 “Field Force Expenses” shall mean costs and expenses incurred by ENDO and
its Sales Representatives in connection with providing Details hereunder.

 

1.49 “Firm Order” shall have the meaning set forth in Section 5.4(c).

 

1.50 “Force Majeure” shall have the meaning set forth in Section 16.

 

1.51 “FTE Rate” shall mean a rate of $*** per annum for the time of a full-time
equivalent person year.

 

1.52 ***

 

1.53 “Good Manufacturing Practices” or “GMP” or “GMP Requirements” shall mean
current Good Manufacturing Practices as such term is defined from time to time
by the FDA or other relevant Governmental Authority having jurisdiction over the
manufacture or sale of the Licensed Product pursuant to its regulations,
guidelines or otherwise.

 

1.54 “Governmental Authority” shall mean any court, agency, authority,
department, regulatory body or other instrumentality of any government or
country or of any national, federal, state, provincial, regional, county, city
or other political subdivision of any such government or any supranational
organization of which any such country is a member, which has competent and
binding authority to decide, mandate, regulate, enforce, or otherwise control
the activities of the Parties or their Affiliates contemplated by this
Agreement.

 

1.55 “Guaranteed Minimum Royalties” shall have the meaning set forth in
Section 7.2(b).

 

1.56 “HIPAA” shall mean the Health Insurance Portability and Accountability Act.

 

1.57 “Indemnified Party” shall have the meaning set forth in Section 15.1(a).

 

1.58 “Indemnifying Party” shall have the meaning set forth in Section 15.1(a).

 

1.59 “Initial Term” shall have the meaning set forth in Section 17.1(a).

 

1.60 “Invent” shall mean inventorship, as determined by U.S. patent statutes,
regulations, and supporting case law.

 

6



--------------------------------------------------------------------------------

1.61 “Joint Commercialization Committee” or “JCC” shall mean the Joint
Commercialization Committee, as described in Section 3.

 

1.62 “Know-How” shall mean unpatented and proprietary technical information,
know-how, data, knowledge, techniques, discoveries, inventions, specifications,
designs, clinical design and measurement, test results, regulatory filings and
approvals, trade secrets and other information (whether or not patentable). As
used in this definition, “unpatented” shall mean that the subject matter of such
Know-How is not claimed in a Patent. As used in this definition, “Patent” shall
not include pending, non-published patent applications.

 

1.63 “Launch” shall mean, with respect to a pharmaceutical product, the launch
of such product for commercial sale in the Territory, with the date of Launch
being the first date of commercial sale of such product in the Territory.

 

1.64 “Law” or “Laws” shall mean all laws, statutes, rules, regulations, orders,
judgments, injunctions and/or ordinances of any Governmental Authority,
including the PhRMA Code and the rules, regulations, guidelines and other
requirements of DDMAC.

 

1.65

“Licensed Product” shall mean Voltaren® Gel (diclofenac sodium topical gel 1%)
as approved by the FDA under the Licensed Product NDA for sale as an Rx Product
in the Field in the Territory.

 

1.66

“Licensed Product NDA” shall mean the NOVARTIS Voltaren® Gel NDA #22-122 as
approved by the FDA on October 17, 2007, and any subsequent supplements or
amendments related to the maintenance thereof.

 

1.67 “Licensed Product Warranties” shall have the meaning set forth in
Section 5.8(a).

 

1.68 “Line Extension” shall have the meaning set forth in Section 10.1(a)(i).

 

1.69 “Managed Markets” shall mean the segments of the U.S. Healthcare system for
the Licensed Product composed of managed market entities and institutional
customers (e.g., pharmacy benefit managers, health plans, wholesale
distributors, retail chains, long term care pharmacy providers, employers, the
United States Government, and state and local governments).

 

1.70 “Managed Markets Information Service” shall mean *** (or if *** is no
longer providing such reports, a similar Third Party information service
mutually acceptable to the Parties); provided that, in the event that data
reported by such service are the basis for triggering any reduction or
adjustment in minimum A&P Expenses, minimum Details and/or Guaranteed Minimum
Royalties hereunder or for triggering the right of ENDO to terminate this
Agreement in accordance with Section 17.3(d), then NOVARTIS shall have the right
to request that such data be confirmed by *** (or if either of such entities is
no longer providing such reports, a similar Third Party information service
mutually acceptable to the Parties). In the event that the two information
services do not agree as to whether there has been a decrease of *** (***%) or
more in “covered lives,” a Third Party mutually designated by the Parties shall
verify with the Managed Markets as to whether the Licensed Product is
reimbursed. For the avoidance of doubt, if any such service is no longer
providing the referenced reports such that a successor service is used, the
number of “covered lives” in both periods being compared shall be those reported
by the successor service.

 

7



--------------------------------------------------------------------------------

1.71 “Material Adverse Effect” shall have the meaning set forth in
Section 13.3(a).

 

1.72 “Minimum Details Shortfall Fee” shall mean the amounts payable by ENDO to
NOVARTIS pursuant to Section 4.4(c) in respect of ENDO’s failure to deliver the
minimum Details required.

 

1.73 “MSL” shall mean Medical Science Liaison.

 

1.74 “NDA” shall mean a New Drug Application, as described in the FDA
regulations, 21 CFR § 314.50, including all amendments and supplements to the
application.

 

1.75 “Net Sales” with respect to a product shall mean the gross amount invoiced
by or on behalf of a Party or its Affiliates, licensees or sublicensees for such
product sold to Third Parties other than licensees or sublicensees in bona fide,
arm’s-length transactions, less the following deductions, determined in
accordance with such Party’s standard accounting methods as generally and
consistently applied by such Party, to the extent included in the gross invoiced
sales price of the product or otherwise directly paid or incurred by such Party,
its Affiliates, licensees or sublicensees acting on its behalf with respect to
the sale of such product:

 

  (i) normal and customary trade and quantity discounts actually allowed and
properly taken directly with respect to sales of the product;

 

  (ii) amounts repaid or credited by reasons of defects, recalls, returns,
rebates and allowances of goods or because of retroactive price reductions
specifically identifiable to the product;

 

  (iii) chargebacks, rebates (or the equivalent thereof) and other amounts paid
on sale or dispensing of the product;

 

  (iv) rebates (or the equivalent thereof) and administrative fees paid to
medical healthcare organizations, to group purchasing organizations or to trade
customers in line with approved contract terms or other normal and customary
understandings and arrangements;

 

  (v) amounts payable resulting from governmental (or agency thereof) mandated
rebate programs or chargeback programs;

 

  (vi) tariffs, duties, excise, sales, value-added and other taxes (other than
taxes based on income) and charges of Governmental Authorities;

 

  (vii) cash discounts for timely payment;

 

  (viii) rebates paid to wholesalers for inventory management programs;

 

8



--------------------------------------------------------------------------------

  (ix) amounts repaid or credited or provisions made for uncollectible amounts
on previously sold products; and

 

  (x) required distribution commissions/fees (such as fees related to services
provided pursuant to distribution service agreements with major wholesalers)
payable to any Third Party providing distribution services to such Party so long
as such commissions/fees are consistent with the distribution commissions/fees
payable in respect to other branded Rx Products commercialized by ENDO;

all as determined in accordance with such Party’s usual and customary accounting
methods, which shall be in accordance with the Accounting Standards. Sales from
a Party to its Affiliates, licensees or sublicensees shall be disregarded for
purposes of calculating Net Sales. Any of the items set forth above that would
otherwise be deducted from the invoice price in the calculation of Net Sales but
which are charged to Third Parties shall not be deducted from the invoice price
in the calculation of Net Sales.

Further:

 

  (a) In the case of any sale or other disposal of a product between or among a
Party and its Affiliates, licensees and sublicensees, for resale, Net Sales
shall be calculated as above only on the value charged or invoiced on the first
arm’s-length sale thereafter to a Third Party;

 

  (b) In the case of any sale which is not invoiced or is delivered before
invoice, Net Sales shall be calculated at the time of shipment or when the
product is paid for, if paid for before shipment or invoice; and

 

  (c) In the case of any sale or other disposal for value, such as barter or
counter-trade, of any product, or part thereof, other than in an arm’s-length
transaction exclusively for money and excluding any patient assistance programs,
Net Sales shall be calculated as above on the value of the non-cash
consideration received or the fair market price (if higher) of the product in
the country of sale or disposal.

 

1.76 “Non-Primary Detail” shall mean a Detail during which the Licensed Product
is the second (2nd) most prominent item presented in the call and comprises, on
average, approximately *** (***%) of the time and cost of the call.

 

1.77 “Notice of Rejection” shall have the meaning set forth in Section 5.8(b).

 

1.78 “NOVARTIS” shall have the meaning set forth in the introductory paragraph.

 

1.79 “NOVARTIS AG Know-How” shall mean all Know-How Controlled by NOVARTIS AG or
its Affiliates that relates to the Licensed Product or the manufacture, use,
Development or Commercialization thereof.

 

9



--------------------------------------------------------------------------------

1.80 “NOVARTIS AG Patents” shall mean all Patents Controlled by NOVARTIS AG or
its Affiliates which include at least one claim which would be infringed (or, in
the case of a patent application, if issued, would be infringed) by the
manufacture, use, Development or Commercialization of the Licensed Product.

 

1.81 “NOVARTIS AG Technology” shall mean NOVARTIS AG Patents and NOVARTIS AG
Know-How, except for the NOVARTIS Technology.

 

1.82 “NOVARTIS Technology” shall mean the Licensed Product NDA and all clinical
studies conducted by NOVARTIS in support of the Licensed Product NDA.

 

1.83 “NOVARTIS Warehouse” shall have the meaning set forth in Section 5.5(b).

 

1.84 “NSAID” shall mean a non-steroidal anti-inflammatory drug.

 

1.85 “OTC Equivalent Product” shall mean any *** product approved by the FDA for
sale in the Territory as an OTC Product, ***.

 

1.86 “OTC Product” shall mean a pharmaceutical product for use in humans that
has been approved by the FDA for sale to customers and/or patients in the
Territory without a prescription. For the avoidance of doubt, a BTC Product
shall constitute an OTC Product.

 

1.87 “OTC Switch” shall have the meaning set forth in Section 9.1.

 

1.88 “Out-of-Pocket Costs” shall mean direct expenses paid or payable to Third
Parties and specifically identifiable as relating to and incurred to
manufacture, Develop or Commercialize the Licensed Product.

 

1.89 “Party” shall have the meaning set forth in the introductory paragraph.

 

1.90 “Patents” shall mean (a) patents and patent applications (including
provisional applications and applications for certificates of invention);
(b) any patents issuing from such patent applications (including certificates of
invention); (c) all patents and patent applications based on, corresponding to,
or claiming the priority date(s) of any of the foregoing; (d) any reissues,
substitutions, confirmations, registrations, validations, re-examinations,
additions, continuations, continued prosecution applications,
continuations-in-part, or divisions of or to any of the foregoing; and (e) term
extensions, supplementary protection certificates and the like.

 

1.91 “PDMA” shall mean the Prescription Drug Marketing Act of 1987, as amended,
and the regulations promulgated thereunder.

 

1.92 “Person” shall mean and include an individual, partnership, joint venture,
limited liability company, a corporation, a firm, a trust, an unincorporated
organization and a government or other department or agency thereof.

 

10



--------------------------------------------------------------------------------

1.93 “Pharmacovigilance Agreement” shall mean the Pharmacovigilance Agreement to
be entered into between the Parties within sixty (60) days of the execution and
delivery of this Agreement.

 

1.94 “Phase IV Clinical Study” shall mean any post-marketing Approval clinical
study, whether initiated by a Party or at the request of an applicable
Governmental Authority, to delineate additional information about a drug’s
risks, benefits, and optimal use, including safety surveillance studies,
pharmacoeconomic studies, pharmacoepidemiology studies, studies relating to
different dosing or schedules of administration, studies of the use of the drug
in other patient populations or other stages of the disease, or studies of the
use of the drug over a longer period of time.

 

1.95 “PhRMA Code” shall mean the PhRMA Code on Interacting with Healthcare
Professionals, as in effect from time to time. The current PhRMA Code is
attached hereto as Schedule 1.95.

 

1.96 “PPI Adjusted Purchase Price” shall have the meaning set forth in
Section 5.9(b)(i).

 

1.97 “Primary Detail” shall mean a Detail during which the Licensed Product is
the most prominent item presented in the call and comprises, on the average,
approximately *** (***%) of the time and cost of the call.

 

1.98 “Producer Price Index Figure” means the producer price index industry data
figure for pharmaceutical preparations (PCU 2834) as published by the Bureau of
Labor Statistics of the United States Department of Labor (Internet website
address: http://www.bls.gov/data/home.htm).

 

1.99

“Product Brand Equity” shall mean Voltaren® brand essence, brand personality and
brand look and feel used in advertising and promotion for the Licensed Product
as provided by NOVARTIS to ENDO on March 4, 2008 and as updated by NOVARTIS from
time to time. Anything in this Agreement to the contrary notwithstanding, ENDO
shall make changes in the manner it performs its obligations hereunder that are
affected by updates in the Product Brand Equity as soon as commercially
reasonable.

 

1.100 “Product Liability Claims” shall have the meaning set forth in
Section 15.2.

 

1.101

“Product Trademark” shall mean the Voltaren® trademark, U.S. Registration
No. 960282, the Man and Path design trademark, U.S. Trademark Application
No. 77/258978, the JOY OF MOVEMENT TM, U.S. Trademark Application No. 77/053235,
and any accompanying logos, trade dress and/or indicia of origin, including
applicable branding, color, palette, typeface, tagline and icon.

 

1.102 “Professionals” shall mean physicians and other health care practitioners
who are permitted under the Laws of the United States to prescribe the Licensed
Product.

 

1.103 “Promotional Materials” shall have the meaning set forth in Section 4.6.

 

1.104 “Recall Expenses” shall have the meaning set forth in Section 5.10(c)(ii).

 

11



--------------------------------------------------------------------------------

1.105 “Regulatory Exclusivity Period” shall mean the period of any regulatory
exclusivity granted by the FDA with respect to the Licensed Product.

 

1.106 “Rejected Products” shall have the meaning set forth in Section 5.8(b).

 

1.107 “Renewal Term” shall have the meaning set forth in Section 17.1(a).

 

1.108 “Representatives” shall mean, with respect to a Person, the employees,
consultants, officers, directors, representatives and permitted sublicensees and
subcontractors of such Person, including, in the case of ENDO, all CSOs, MSLs
and field-based Managed Market personnel.

 

1.109 “Required Phase IV Clinical Studies” shall mean Phase IV Clinical Studies
required by the FDA to be conducted as a condition to its Approval of the
Licensed Product NDA.

 

1.110 “Rolling Forecast” shall have the meaning set forth in Section 5.3.

 

1.111 “Rx Product” shall mean a pharmaceutical product for use in humans that
has been approved by the FDA for sale to customers and/or patients in the
Territory with a prescription written by a Professional.

 

1.112 “Sales Force” shall mean the Sales Representatives utilized by ENDO
(including Sales Representatives of a Contract Sales Organization) to Detail the
Licensed Product in accordance with this Agreement.

 

1.113 “Sales Representative” shall mean an individual, whether employed or
engaged by ENDO, its Affiliates or Representatives, including a CSO, who engages
in Detailing and other promotional efforts with respect to the Licensed Product
and who has been appropriately trained and equipped, in accordance with the
terms of Sections 4.3 and 4.5, to make sales calls concerning the Licensed
Product and its approved indications in accordance with this Agreement.

 

1.114 “Senior Officers” shall mean the respective Chief Executive or Operating
Officers (or any designee thereof) of Novartis Over-the-Counter business unit
and ENDO.

 

1.115 “Specifications” shall mean the requirements and standards, including
packaging requirements, for Licensed Product as set forth on Schedule 5.2, as
amended or supplemented from time to time by Law.

 

1.116 “Target Prescriber” shall mean, with respect to the Licensed Product, one
of the specifically identified Professionals within a Sales Representative’s
territory to be called upon by the Sales Representative based on ENDO’s
proprietary analysis of physician opportunities as set forth in ENDO’s call
plan, as described on Schedule 4.4(d).

 

1.117 “Technology” shall mean Patents and Know-How.

 

1.118 “Term of this Agreement” shall have the meaning set forth in
Section 17.1(b).

 

12



--------------------------------------------------------------------------------

1.119 “Territory” shall mean the United States.

 

1.120 “Third Party” shall mean any Person other than a Party or any Affiliate of
a Party.

 

1.121 “Third Party Dispute Resolution Procedures” shall mean the procedures
described in Schedule 7.2(d).

 

1.122 “United States” or “U.S.” shall mean the United States of America, its
territories and possessions, including the Commonwealth of Puerto Rico.

 

1.123 “Upfront Payment” shall have the meaning set forth in Section 7.1.

 

1.124 Interpretation.

 

  (a) When used in this Agreement the words “include”, “includes” and
“including” shall be deemed to be followed by the words “without limitation.”

 

  (b) Any terms defined in the singular shall have a comparable meaning when
used in the plural, and vice-versa.

 

  (c) All references to recitals, Articles, Sections, Exhibits, Schedules and
Appendices shall be deemed references to recitals, Articles, Sections, Exhibits,
Schedules and Appendices to this Agreement.

 

  (d) This Agreement shall be deemed drafted jointly by all the parties hereto
and shall not be specifically construed against a Party hereto based on any
claim that such Party or its counsel drafted this Agreement.

SECTION 2

GRANT

 

2.1 License. Subject to the terms and conditions of this Agreement, the NOVARTIS
Parties hereby grant to ENDO the exclusive right and license to Develop (solely
to the extent expressly permitted in Section 8) and Commercialize the Licensed
Product as an Rx Product under the NOVARTIS AG Technology and the NOVARTIS
Technology and the Product Trademark in the Field in the Territory in accordance
with this Agreement. Except as expressly provided in this Agreement (such as
ENDO’s right to engage a CSO), the rights and licenses granted to ENDO under
this Agreement shall not be sublicensed, assigned or transferred. Nothing in
this Agreement shall prevent ENDO from performing any of its obligations through
subcontractors, except that ENDO may not subcontract its control over marketing
of the Licensed Product. ENDO shall remain responsible for performance of any
obligations that it subcontracts.

 

2.2 Compliance With Law. Each of NOVARTIS and ENDO shall, and shall cause their
Affiliates and respective Representatives to, perform their obligations under
this Agreement in accordance with applicable Law. No Party or any of its
Affiliates shall, or shall be required to, undertake any activity under or in
connection with this Agreement which violates, or which it believes, in good
faith, may violate, any applicable Law.

 

13



--------------------------------------------------------------------------------

2.3 Reservation of Rights; NOVARTIS Know-How.

 

  (a) ENDO acknowledges that, notwithstanding any other provision of this
Agreement, all rights of NOVARTIS and its Affiliates not specifically granted
herein to ENDO are expressly reserved to NOVARTIS or its Affiliates, as
applicable. Without limiting the foregoing, in no event is ENDO granted any
rights or licenses to or with respect to any generic pharmaceutical product, any
OTC Product (subject to Section 9.2) or any other diclofenac topical gel
(subject to Section 10.1 with respect to Line Extensions).

 

  (b) ENDO acknowledges and agrees that, notwithstanding the license grant in
Section 2.1, neither NOVARTIS nor any Affiliate thereof shall be under any
obligation to disclose to ENDO any NOVARTIS Know-How, including the Licensed
Product NDA or any data therein, all of which shall constitute NOVARTIS
Confidential Information.

SECTION 3

GOVERNANCE

 

3.1 Committees/Management. The Parties agree to establish, for the purposes
specified herein, a Joint Commercialization Committee and such other Committees
as the Parties may from time to time determine to be necessary or desirable. The
Parties acknowledge and agree that, notwithstanding any other provision hereof,
none of the Committees formed or to be formed under this Agreement shall have
the power to amend, modify, waive compliance with or otherwise alter any of the
terms or conditions of this Agreement.

 

3.2 The Joint Commercialization Committee.

 

  (a) The Joint Commercialization Committee shall be established by the Parties
and shall be composed of six (6) members. Promptly, but in no event more than
thirty (30) days, after the Execution Date, NOVARTIS shall appoint three
(3) representatives and ENDO shall appoint three (3) representatives to the JCC.
A Party may change any of its representatives at any time by giving written
notice to the other Party. One representative from each Party shall serve as the
co-chair of the JCC. The JCC co-chairs shall approve the agenda set for each
meeting by the Alliance Managers. In addition, the co-chairs shall appoint a
person who shall be responsible for recording, preparing and, within a
reasonable time, issuing minutes of each JCC meeting, which meeting minutes
shall be submitted for approval by the co-chairs of the JCC.

 

14



--------------------------------------------------------------------------------

  (b) The JCC shall meet once each Agreement Quarter, unless otherwise mutually
agreed in writing by the Parties. If possible, the meetings shall be held in
person or where appropriate, by video or telephone conference. Unless otherwise
agreed, face-to-face meetings of the JCC shall be hosted by the Parties on an
alternating basis. The Parties shall determine the form of the meeting. All
decisions of the JCC shall be made unanimously, with each Party collectively
having one (1) vote to be made by their respective appointees regardless of the
number of representatives present or voting; provided, that no such vote shall
be valid unless each Party is represented by at least one member either by proxy
or actual presence at the meeting at which the vote is taken. Voting by proxy is
permissible. Subject to appropriate confidentiality undertakings where
applicable and approval of the other Party, additional participants may be
invited by any member of the JCC to attend meetings where appropriate (e.g.,
representatives of a CSO or other outside consultants). Such additional
participants shall not be deemed, or have any rights or responsibilities of, a
member of the JCC.

 

  (c) Where the JCC is unable to reach unanimity regarding any matter, such
dispute shall be resolved in accordance with the provisions of Section 3.5.

 

3.3 Responsibilities of the JCC. Except as otherwise set forth herein, the JCC
shall supervise all Commercialization and Development activities of the Parties
with respect to the Licensed Product under this Agreement. The responsibilities
of the JCC shall be exercised subject to the other terms of this Agreement and
shall include the following:

 

  (a) reviewing the annual Commercialization Plan submitted to the JCC by ENDO
prior to the beginning of each Agreement Year and updates thereof;

 

  (b) reviewing any Development Plan submitted to the JCC and, in the case of
any Development Plan submitted by ENDO, approving such Development Plan;

 

  (c) monitoring compliance with the Commercialization Plan and, in connection
therewith, approving any material change in a Commercialization Plan;

 

  (d) monitoring compliance with any Development Plan, including reviewing any
material change in such Development Plan, and, in the case of any Development
Plan submitted by ENDO, approving any such material change;

 

  (e) monitoring overall performance of the Commercialization activities
contemplated by this Agreement;

 

  (f) approval of all creative concepts and oversight of the development of core
advertising strategies and Promotional Materials, subject to legal, medical and
regulatory review in accordance with Section 4.6;

 

  (g) monitoring and ensuring the continuity of quality, function and
effectiveness of the Sales Force and compliance with Detailing obligations
hereunder;

 

15



--------------------------------------------------------------------------------

  (h) reviewing ENDO’s reports of activities under this Agreement and suggesting
any changes to reporting procedures;

 

  (i) reviewing Target Prescribers in accordance with Section 4.4(d);

 

  (j) conducting sales and operations planning review, during which supply and
demand for the Licensed Product and ENDO demand forecasts will be discussed;

 

  (k) review and approval of any use or presentation of the Product Trademark
and Product Brand Equity;

 

  (l) reviewing quarterly Managed Markets Information Service reports
identifying the number of “covered lives”;

 

  (m) review and approval of scientific articles, reference publications and
healthcare economic information if intended for distribution by ENDO from time
to time in connection with the Licensed Product; and

 

  (n) establishing such new Committees as it deems necessary.

 

3.4 Alliance Manager. Each of NOVARTIS and ENDO shall appoint a senior
representative who possesses a general understanding of clinical, regulatory,
sales and marketing issues to act as its Alliance Manager (“Alliance Manager”).
Each Alliance Manager shall be charged with creating and maintaining a
collaborative work environment within the Committee. Each Alliance Manager will
also be responsible for:

 

  (a) coordinating the various functional representatives of NOVARTIS or ENDO,
as appropriate, in an effort to ensure consistency and efficiency;

 

  (b) providing single-point communication for seeking consensus both internally
within the respective Party’s organization and together regarding key strategy
and other material issues;

 

  (c) assisting in the integration of teams across functional areas;

 

  (d) planning and coordinating internal and external communications; and

 

  (e) planning agenda for and scheduling JCC meetings, provided, that the agenda
shall include any matter reasonably requested by either Party.

In furtherance of the foregoing, each Alliance Manager shall be required to
dedicate such time as may be reasonably necessary to fulfill his or her
obligations under this Agreement. The Alliance Manager may, but is not required
to be, a member of the JCC.

 

3.5

Resolution of Disputes. In the event that the JCC is, after a period of twenty
(20) days, unable to make a decision due to a lack of required unanimity of the
Parties, either Party may submit the matter being considered to the Senior
Officers for a joint decision. In such event, the Party submitting the matter to
the Senior Officers shall formally request the dispute be

 

16



--------------------------------------------------------------------------------

 

resolved by the Senior Officers, specifying the nature of the dispute with
sufficient specificity to permit adequate consideration by such Senior Officers.
The Senior Officers shall diligently and in good faith, attempt to resolve the
referred dispute expeditiously and, in any event, within twenty (20) days of
receiving such written notification. In the event the Senior Officers are unable
to reach a resolution of any referred dispute within such time period, the
Senior Officer of NOVARTIS shall make the final decision (which shall constitute
JCC approval) in respect of such dispute to the extent such dispute relates to
(i) use or presentation of the Product Trademark or Product Brand Equity;
(ii) creative concept decisions, which shall be informed by market
research-based rationale and subject to Section 4.6, (iii) Development (subject
to Section 8), (iv) manufacturing and supply of the Licensed Product, (v) legal
issues relating to the Licensed Product, but not to interpretation or
enforcement of this Agreement, or medical or regulatory issues relating to the
Licensed Product or (vi) Development and Commercialization of any OTC Equivalent
Product. The Senior Officer of ENDO shall make the final decision (which shall
constitute JCC approval) in respect of any such dispute to the extent such
dispute relates to any matter concerning Commercialization of the Licensed
Product and which is not a matter on which NOVARTIS makes the final decision
pursuant to the preceding sentence. For the avoidance of doubt, in the event
that a disputed matter involves both matters on which NOVARTIS has the final
decision and matters on which ENDO has the final decision, and the matters are
so intertwined that they cannot be separately resolved, the determination of
NOVARTIS will control. Notwithstanding any other provision hereof, any disputes
referred to the Senior Officers for resolution pursuant to this Section 3.5
(other than disputes related to compliance with this Agreement or the validity,
breach, termination or interpretation of this Agreement) shall not be subject to
any dispute resolution mechanism or procedure other than pursuant to this
Section 3.5.

SECTION 4

COMMERCIALIZATION

 

4.1 Commercialization. ENDO shall be solely responsible to Commercialize the
Licensed Product under the Product Trademark in the Field in the Territory
during the Term of this Agreement. All Commercialization activities shall be
conducted in accordance with the terms of this Agreement and the then-applicable
Commercialization Plan. Subject to the preceding sentence, ENDO shall use
commercially reasonable efforts to Commercialize the Licensed Product in the
Territory. ENDO shall be solely responsible for all Commercialization Expenses.

 

4.2

Commercialization Plans. The Commercialization Plan for Agreement Year 1 shall
be attached hereto as Schedule 4.2 within four (4) weeks after the Execution
Date. Subject to the terms of Section 3, ENDO shall annually develop the
Commercialization Plan for each subsequent Agreement Year and shall submit it to
the JCC for review at least ninety (90) days prior to the beginning of the
applicable Agreement Year. Each Commercialization Plan shall incorporate a
budget for Commercialization Expenses and will set forth the plan for the
Commercialization of the Licensed Product in accordance with this Agreement for
the applicable Agreement Year, including: (a) strategies for Detailing and
otherwise

 

17



--------------------------------------------------------------------------------

 

Commercializing the Licensed Product; (b) anticipated marketing, sales and
promotion efforts by ENDO (including number of Details and sampling activities);
(c) market and sales and Licensed Product demand forecasts providing projected
sales by month; (d) advertising, public relations and other promotional
programs, including professional symposia and sampling, to be used in
Commercialization; (e) Managed Markets strategies and (f) the call plan
strategy. Each Commercialization Plan and performance by ENDO against the
Commercialization Plan shall be reviewed by the JCC annually and any significant
updates to the Commercialization Plan shall be reviewed by the JCC from time to
time as necessary, but no less frequently than quarterly.

 

4.3 Field Force

 

  (a) Field Force Activities. In Commercializing the Licensed Product under this
Agreement, ENDO shall provide a Field Force of Sales Representatives to Detail
the Licensed Product, and such internal administrative and logistical support of
such Sales Representatives as is usual and customary in the pharmaceutical
industry in the Territory. Such Sales Representative support shall include:

 

  (i) training, maintaining and managing Sales Representatives to Detail health
care Professionals and potential purchasers, including Target Prescribers;

 

  (ii) distributing samples and literature through ENDO’s Sales Representatives
or other customary methods;

 

  (iii) disseminating Professionals’ educational materials;

 

  (iv) subject to Section 6, responding to inquiries regarding the Licensed
Product (other than consumer and medical inquiries);

 

  (v) providing adequate administrative support services (such as an electronic
territory management system); and

 

  (vi) setting, monitoring and executing Sales Representative incentives related
to the Commercialization of the Licensed Product.

 

  (b) Contract Sales Organization.

 

  (i)

Engagement of CSO. ENDO shall be entitled to discharge any of its Detailing
requirements under this Agreement by engaging the services of a Contract Sales
Organization. ENDO shall notify NOVARTIS within a reasonable period of time
prior to engaging a CSO in order to enable NOVARTIS to consider and provide ENDO
with its opinion regarding the proposed engagement of such CSO. ENDO will
consider NOVARTIS’ opinion on such CSO in good faith. If ENDO retains a Contract
Sales Organization, such retention shall be pursuant to a written agreement that
provides, among other things, that (A) the Contract Sales Organization agrees to
comply with the terms and conditions of this Agreement, including all
compliance, confidentiality,

 

18



--------------------------------------------------------------------------------

 

record keeping, reporting and auditing provisions hereof, (B) the Contract Sales
Organization shall not be entitled to assign or subcontract any of its
obligations thereunder, and (C) such agreement shall be assignable by ENDO
pursuant to Section 17.5(c) (and shall be assigned to NOVARTIS at NOVARTIS’
written request, without further consent or approval of ENDO, pursuant to
Section 17.5(c)). Other than with respect to any period after ENDO’s agreement
with the Contract Sales Organization is assigned pursuant to Section 17.5(c),
ENDO will be responsible for the Contract Sales Organization’s compliance with
this Agreement, including the training and monitoring thereof.

 

  (ii) CSO Competitive Activities. ***.

 

  (c) Compliance with Laws.

 

  (i) Without limiting its other obligations hereunder, ENDO covenants and
agrees to ensure that (A) no Sales Representative utilized by ENDO hereunder
shall have been (1) convicted of an offense related to any federal or state
health care program; (2) excluded or otherwise rendered ineligible for Federal
or State health care program participation or (3) debarred under Subsection
(a) or (b) of Section 306 of the Act, and (B) no person on any FDA Clinical
Investigator enforcement lists will participate in the Commercialization of the
Licensed Product by or on behalf of ENDO, including the following:
(1) Disqualified/Totally Restricted List, (2) Restricted List and (3) Adequate
Assurances List. ENDO further covenants that, if at any time it becomes aware
that any Sales Representative who participated or is participating in the
Commercialization of the Licensed Product is on, or is being added to the FDA
Debarment List or any FDA Clinical Investigator Enforcement Lists, ENDO will
provide notice of this to NOVARTIS within forty-eight (48) hours of its becoming
aware of this fact and shall, subject to applicable Law, immediately terminate
such person from conducting any activity under this Agreement.

 

  (ii) In connection with any activity under this Agreement, ENDO and all Sales
Representatives shall comply in all material respects with the Office of
Inspector General Compliance Program Guidance for Pharmaceutical Manufacturers,
April 2003, PDMA, state Laws and regulations governing the storage and
distribution of pharmaceutical samples and aggregate spending on physician
gifts, entertainment and expenses, the PhRMA Code, Sec. 1128B(b) of the Social
Security Act, the AMA Guidelines on Gifts to Physicians from Industry, the
Office of Inspector General Compliance Program Guidance for Pharmaceutical
Manufacturers, HIPAA and all other applicable Laws.

 

19



--------------------------------------------------------------------------------

  (d) Field Force Expenses. ENDO shall be solely responsible for all Field Force
Expenses.

 

4.4 Detailing.

 

  (a) Detailing. Without limitation as to the types of promotional efforts ENDO
may undertake, ENDO Sales Representatives shall each conduct face-to-face
one-on-one discussions with Professionals, during which a promotional message
involving the Licensed Product is given, for the purpose of promoting the
Licensed Product to such Professionals in accordance with this Agreement (each
such discussion being a “Detail” and the holding of such meetings being
“Detailing”). For the avoidance of doubt, (i) a reminder presentation or a
sample drop shall not constitute a Detail, a Primary Detail or a Non-Primary
Detail; and (ii) presentations to groups, medical conventions or institutions
shall not constitute a Detail, a Primary Detail or a Non-Primary Detail.

 

  (b) Minimum Detailing Requirements. With respect to each Agreement Year, ENDO
shall, at a minimum, perform the number of Details and the number of Primary
Details within such number of Details, as set forth below:

 

Agreement Year

   Details   Portion of Details
Required to be Primary
Details

Year 1

   ***   ***

Year 2

   ***   ***

Year 3

   ***   ***

Year 4

   ***   ***

Year 5

   ***   ***

Each Renewal Term

   ***   ***

In order to count against the minimum Details above, a Detail must be either a
Primary Detail or a Non-Primary Detail. The Detail and Primary Detail
requirements for Agreement Year 1 shall be from the time of Launch through the
end of such Agreement Year. The Detail and Primary Detail requirements in
respect of each Agreement Semester shall be determined by the JCC and set forth
in the applicable Commercialization Plan, subject to the Agreement Year
requirements set forth above. Any changes to the number of Details and Primary
Details set forth in this Section 4.4(b) shall be subject to prior written
approval by NOVARTIS.

 

  (c) Detailing Shortfalls.

 

  (i)

ENDO shall make up any shortfall in the minimum Detail requirements set forth in
Section 4.4(b) in an Agreement Semester during the first Agreement Quarter of
the next succeeding Agreement Semester. If ENDO adequately corrects any
shortfall during such Agreement Quarter, ENDO’s Detailing obligation for

 

20



--------------------------------------------------------------------------------

 

the preceding Agreement Semester shall be deemed fully satisfied without further
penalty or obligation. In the event that ENDO fails to perform ***% of the
minimum number of total Details or Primary Details to Target Prescribers for any
Agreement Semester, ENDO shall be obligated to pay to NOVARTIS a fee of $*** for
each missed Detail below the ***% threshold at the end of the applicable
Agreement Year within thirty (30) days of written notice by NOVARTIS to ENDO.

 

  (ii) In the event that ENDO fails to meet the required minimum Details to
Target Prescribers for any Agreement Semester and adequately corrects such
shortfall in accordance with Section 4.4(c)(i), the amount of any Minimum
Details Shortfall Fee paid for such previous Agreement Semester shall be
reimbursed to ENDO as a credit against royalties.

 

  (iii) For the avoidance of doubt, for the purpose of calculating any Detailing
Shortfalls in accordance with this Section 4.4(c), a missed Detail shall not be
counted more than once.

 

  (d) Identification of Target Prescribers. A description of Target Prescribers
in the Territory to be Detailed during Agreement Year 1 of the Term of this
Agreement, broken down by prescription decile, is attached hereto as Schedule
4.4(d). For each subsequent Agreement Year, a description of Target Prescribers
in the Territory to be Detailed during such subsequent Agreement Year, broken
down by prescription decile, shall be submitted by ENDO to the JCC for review as
part of the Commercialization Plan. For the avoidance of doubt, at least *** of
Target Prescribers during Agreement Year 1 will be on the list of prescribers
provided by NOVARTIS to ENDO prior to the Execution Date.

 

  (e) Record Keeping. ENDO shall retain records of its Detailing of the Licensed
Product in the Territory as necessary to comply with applicable Law and its
reporting obligations pursuant to Section 4.15 below and in order to permit
audits pursuant to Section 12.2.

 

  (f) In the Field. ENDO’s Field Force shall be trained and shall commence
Detailing on the later of (i) *** weeks of the Effective Date of this Agreement;
or (ii) *** weeks from ENDO’s receipt of at least *** of the supplies of the
Licensed Product and samples suitable for Launch as ordered by ENDO in
accordance with Section 5 in order to support Launch of the Licensed Product.

 

4.5 Training.

 

  (a) ENDO will be solely responsible for training its Sales Representatives in
the Detailing and promotion of the Licensed Product, at its expense (including
the cost of training materials). Launch materials for training Sales
Representatives will be those developed by NOVARTIS and provided to ENDO at no
additional cost to ENDO, and thereafter all training materials will be developed
by ENDO and approved by the respective Parties.

 

21



--------------------------------------------------------------------------------

  (b) As part of their overall training program, ENDO Sales Representatives
shall complete and comply with the Adverse Event reporting instructions provided
by ENDO, a copy of which shall be provided to NOVARTIS. Sales Representatives
shall be trained by ENDO in connection with compliance with applicable Law,
including the requirements of Section 4.3(c)(ii), prior to engaging in promotion
of the Licensed Product.

 

4.6

Promotional Materials. ENDO shall be responsible for developing and
disseminating all promotional, advertising, communication and educational
materials relating to the Commercialization of the Licensed Product hereunder,
other than Launch materials developed by NOVARTIS which shall be provided in
electronic format by NOVARTIS, at no additional cost to ENDO, by the Effective
Date (collectively, “Promotional Materials”). All Promotional Materials shall
comply with applicable Law and must comply with the Product Trademark, Product
Brand Equity and NOVARTIS’ Voltaren® gel style and branding guidelines that were
sent to ENDO by NOVARTIS on March 4, 2008. As between NOVARTIS and ENDO,
NOVARTIS shall own all right, title, and interest in and to any such Promotional
Materials, including applicable copyrights and trademarks. NOVARTIS shall have
the right to review all Promotional Materials. ENDO shall consider all comments
of NOVARTIS in good faith and NOVARTIS shall have final approval rights with
respect to matters involving Product Trademark or Product Brand Equity. However,
creative concepts that are used in the advertising and promotion for the
Licensed Product shall require approval of both Parties, and in the event both
Parties do not agree, the concept that tests higher in Third Party
concept-testing shall be the concept that is adopted; provided, that both
Parties have jointly developed the concepts to be tested and have approved the
action standards, such approval not to be unreasonably withheld or delayed. For
the avoidance of doubt, NOVARTIS shall not be responsible for any Out-of-Pocket
Costs incurred with respect to jointly developed creative concepts so long as
any such costs incurred by or on behalf of NOVARTIS have been reviewed and
approved by ENDO before they are incurred. Further, no Promotional Materials to
be submitted to DDMAC under the Licensed Product NDA shall be used if NOVARTIS
reasonably objects based on legal, medical or regulatory grounds. NOVARTIS shall
review and submit comments to Promotional Materials promptly. Subject to the
next sentence, if ENDO has not received comments within *** Business Days for
Promotional Materials which, in the aggregate including all pieces under review
at the same time, are under *** pages in length or within *** Business Days for
longer Promotional Materials, such Promotional Materials will be deemed to have
been approved by NOVARTIS. All Promotional Materials shall be provided to
NOVARTIS sufficiently in advance of first use so as to enable it to file such
materials with DDMAC and otherwise comply with its reporting obligations.

 

4.7

Licensed Product Claims. ENDO shall not (and shall cause its Affiliates and
Representatives, including Sales Representatives, not to) make any medical or
promotional claim for the Licensed Product beyond the scope of the relevant
Approval(s) then in effect in the Territory for the Licensed Product. ENDO may
distribute information concerning the

 

22



--------------------------------------------------------------------------------

 

Licensed Product or its use, including scientific articles, reference
publications and healthcare economic information, in accordance with applicable
Laws, including section 401 of the FDA Modernization Act of 1997, and subject to
regulatory review and approval of the JCC.

 

4.8 Sample Accountability Policies and Procedures. During the Term of this
Agreement, all of ENDO’s Sales Representatives shall comply with the Sample
Accountability Policies and Procedures of ENDO, as updated by ENDO from time to
time. ENDO shall provide to NOVARTIS copies of all such policies and procedures
in effect as of the Execution Date, and any modifications thereto shall be
delivered to NOVARTIS promptly. The ENDO Sample Accountability Policies and
Procedures, as in effect on the Execution Date, were sent by ENDO to NOVARTIS on
March 4, 2008.

 

4.9 A&P Expenses. With respect to each Agreement Year during the Term of this
Agreement, ENDO shall expend a minimum amount of annual A&P Expenses on the
Commercialization of the Licensed Product in the Territory as set forth below:

Minimum A&P Expenses Requirements

 

Agreement

Year 1

  

Agreement

Year 2

  

Agreement

Year 3

  

Agreement

Year 4

  

Agreement

Year 5 and

Renewal Terms

$***

   $***    ***% of prior Agreement Year’s Net Sales but not to exceed $***   
***% of prior Agreement Year’s Net Sales but not to exceed $***    ***% of prior
Agreement Year’s Net Sales but not to exceed $***

In the event that ENDO does not meet at least *** percent (***%) of its annual
minimum expenditures of A&P Expenses in Agreement Years 1 though 3 and ***
percent (***%) in each Agreement Year thereafter during the Term, ENDO shall
expend the amount of such shortfall on A&P Expenses in the first two Agreement
Quarters of the subsequent Agreement Year. If ENDO is able to satisfy the
shortfall in the first two Agreement Quarters of the subsequent Agreement Year,
it shall be deemed to have satisfied its A&P Expense obligation for the previous
Agreement Year and shall not be subject to any further penalties or obligations
with respect thereto. In the event that ENDO does not meet at least the
applicable percentage (as set forth above) of its annual minimum expenditures of
A&P Expenses in two (2) consecutive Agreement Years (including the cure periods
associated with such years), each royalty rate tier set forth in Section 7.2(a)
for the two (2) subsequent Agreement Years, including any Renewal Terms, shall
be increased by *** percent (***%); provided, however, that if any such
subsequent Agreement Year is beyond the then-applicable Term of this Agreement,
ENDO shall pay NOVARTIS, as its sole and exclusive remedy, in respect to such
subsequent Agreement Year that is beyond the then-applicable Term of this
Agreement, an amount equal to *** percent (***%) of the Net Sales of the
Licensed Product during the last Agreement Year during the Term.

 

23



--------------------------------------------------------------------------------

4.10 Limitations to Minimum Detail and A&P Expense Requirements. ENDO’s
obligations to perform the minimum Details set forth in Section 4.4(b) and to
meet the annual minimum A&P Expenses set forth in Section 4.9 are subject to
adjustment as follows:

 

  (i) in the event of a Failure of Supply, ENDO shall not be obligated to
perform the minimum number of Details or to meet the minimum A&P Expenses for
the period of time of the Failure of Supply, with the annual minimum Detail and
A&P Expenses applicable to the Agreement Year in which the Failure of Supply
occurs being reduced by *** for each day of the Failure of Supply. However, if
the Failure of Supply continues for a period in excess of ***, ENDO and NOVARTIS
shall meet as promptly as possible and attempt, in good faith, to agree on
additional reductions to ENDO’s future obligations with respect to the minimum
number of Details and minimum A&P Expenses. In the event the Parties are unable
to agree, the matter shall be resolved in accordance with the Third Party
Dispute Resolution Procedures set forth on Schedule 7.2(d);

 

  (ii) in the event of the Launch in the Territory of any Generic Diclofenac
Product by any Person or OTC Equivalent Product by NOVARTIS or any of its
Affiliates, ENDO shall no longer be obligated to perform the minimum number of
Details or to meet the minimum A&P Expenses for the remainder of the Term of
this Agreement effective as of the date of such Launch, with the amount of
minimum Details and A&P Expenses applicable to the portion of the Agreement Year
in which such event occurs preceding such event being reduced on a pro rated
basis (based on the number of days preceding such event out of a 365 day year);

 

  (iii) in the event of the Launch in the Territory of any OTC Equivalent
Product by any Third Party, and

(I) during the first six calendar months following such Launch (the “OTC Launch
Six Month Reference Period”), Net Sales of the Licensed Product have declined,
as compared to Net Sales during the six calendar months immediately preceding
such Launch, (x) by *** percent (***%) or more and less than *** percent (***%),
ENDO’s minimum Detailing requirements and minimum A&P Expense requirements shall
thereafter be permanently reduced (subject to further reduction under clause
(II) below) by *** percent (***%), or (y) by *** percent (***%) or more, ENDO
shall no longer be obligated to perform the minimum number of Details or to meet
the minimum A&P Expenses for the remainder of the Term of this Agreement, in
either case, effective as of the end of such OTC Launch Six Month Reference
Period; or

(II) at the expiration of either of the first two three-calendar month periods
(each, an “OTC Launch Three Month Reference Period”) after the OTC Launch Six
Month Reference Period, Net Sales for such OTC Launch Three Month Reference
Period have declined, as compared to Net Sales during the three-calendar month
period before such Launch, by *** percent (***%) or more, or at the last day of
such OTC Launch Three Month Reference Period, the

 

24



--------------------------------------------------------------------------------

number of “covered lives” eligible for third party reimbursement in respect to
purchases of Licensed Product as referenced by the Managed Markets Information
Service in its most recent report have declined by *** percent (***%) or more as
compared to the number of “covered lives” immediately prior to such Launch, ENDO
shall no longer be obligated to perform the minimum number of Details or to meet
the minimum A&P Expenses for the remainder of the Term of this Agreement
effective as of the end of the applicable OTC Launch Three Month Reference
Period; and

 

  (iv) in the event that the trailing twelve (12) month Net Sales as of the last
day of any month in calendar year 2010 or any subsequent calendar year are below
*** dollars ($***) and ENDO has met all prior minimum Detailing requirements,
prior minimum A&P Expense requirements, and prior Guaranteed Minimum Royalty
requirements (pursuant to Section 7), the minimum Detailing requirements,
minimum A&P Expense requirements and Guaranteed Minimum Royalty requirements for
the applicable Agreement Year immediately following such year shall be reduced
by the percentage equal to (x) *** dollars ($***) less actual Net Sales divided
by (y) *** dollars ($***); provided, however, that in no event shall the minimum
Detailing requirements, the minimum A&P Expense requirements or the Guaranteed
Minimum Royalty requirements be reduced by more than *** percent (***%) insofar
as such reduction relates to this Section 4.10(iv).

Except as expressly set forth in this Agreement, minimum Details and A&P
Expenses shall not be reduced or limited for any reason.

 

4.11 Direct to Consumer Advertising. During the Term of this Agreement, ENDO
shall determine whether or not to develop direct to consumer advertising (“DTC”)
plans and the execution thereof. ENDO shall coordinate with NOVARTIS regarding
DTC advertising strategies and plans, but final decision making authority and
the cost and expense associated with such DTC advertising shall be borne by
ENDO. For the avoidance of doubt, all Promotional Materials and use of Product
Trademark and Product Brand Equity in connection with any DTC advertising shall
be subject to approval by NOVARTIS.

 

4.12 Medical Science Liaisons. ENDO shall provide and direct all activities of
MSLs for the Licensed Product and shall bear all costs related to MSLs. All
activities under this Section 4.12 shall comply with the NOVARTIS MSL Guidance
Document attached as Schedule 4.12.

 

4.13 Managed Markets Field Activities; Costs. ENDO shall be solely responsible
for all Managed Markets field activities for the Licensed Product in the
Territory, at its sole cost and expense.

 

4.14 Call Centers. NOVARTIS or an Affiliate thereof shall implement a call
center for providing medical information services to hospitals, physicians,
health care providers and patients. NOVARTIS shall bear all costs related to the
call center, subject to reimbursement in accordance with Section 6.6.

 

25



--------------------------------------------------------------------------------

4.15 Commercialization Report. Within forty five (45) days following the end of
each Agreement Quarter during the Term of this Agreement, ENDO shall provide to
NOVARTIS and the JCC a report (each, a “Commercialization Report”) summarizing
in reasonable detail the material activities undertaken by ENDO in connection
with the then-applicable Commercialization Plan, including the following on a
quarterly and Agreement Year-to-date basis: (i) total number of Details,
providing separate numbers for Primary Details and total Details; (ii) total
number of Details to Target Prescribers, providing separate numbers for Primary
Details and total Details; (iii) national level data for total prescriptions
(TRx) and new prescriptions (NRx) within market definition for the Licensed
Product; (iv) physician level data by specialty; (v) share of Voice data at
least quarterly; (vi) planned track data and/or Managed Market data at least
quarterly; (vii) number of field based programs executed, any planned or
executed medical education activities and communication plans (including press
releases) and (viii) A&P Expenses incurred. Notwithstanding the foregoing,
during calendar year 2008, ENDO shall provide to NOVARTIS on a monthly basis
such information with respect to its Commercialization activities under this
Agreement as ENDO provides to its management in the ordinary course of its
business, an example of which is attached hereto as Schedule 4.15. Furthermore,
for six (6) months immediately following Launch by ENDO or any Affiliate thereof
of a ***, ENDO will make available to NOVARTIS on a monthly basis any management
report with respect to such Launch as ENDO typically generates with respect to
such activities. Notwithstanding the foregoing, nothing in this Section 4.15
shall obligate ENDO to provide any information to NOVARTIS that it does not
provide to its own management in the ordinary course of ENDO’s business. All
information included in such reports provided by ENDO pursuant to this
Section 4.15 shall constitute ENDO Confidential Information.

 

4.16 Pricing; Booking of Sales; Distribution; Diversion.

 

  (a) ENDO shall have the sole right and responsibility to determine pricing for
Licensed Product sold in the Territory.

 

  (b) ENDO shall have the sole right and responsibility to record, fill orders
and perform related services (such as all aspects of order processing, invoicing
and collection) for all sales of the Licensed Product in the Territory.
Notwithstanding any other provision of this Agreement to the contrary, ENDO
hereby agrees that it shall not include or bundle Licensed Product as part of a
multiple product offering with any other products or services, except with the
prior written consent of NOVARTIS.

 

  (c) ENDO shall have the sole right and responsibility to warehouse and
distribute the Licensed Product.

 

  (d)

ENDO is prohibited from selling any topical gel product containing one percent
(1%) diclofenac outside of the Territory and NOVARTIS is prohibited from selling
any topical gel product containing one percent (1%) diclofenac

 

26



--------------------------------------------------------------------------------

 

(other than a Line Extension, subject to Section 10.1, or any OTC Equivalent
Product, subject to Section 9.1) inside of the Territory. ENDO shall use
commercially reasonable efforts to ensure that the Licensed Product is not sold
to known diverters and NOVARTIS shall use commercially reasonable efforts to
ensure that any Rx topical gel product containing one percent (1%) diclofenac
(other than a Line Extension, subject to Section 10.1, or any OTC Equivalent
Product, subject to Section 9.1) is not sold to known diverters. In furtherance
of the foregoing, ENDO agrees to use procedures to prevent diversion of the
Licensed Product, and NOVARTIS agrees to use procedures to prevent diversion of
any NOVARTIS topical gel product containing one percent (1%) diclofenac (other
than a Line Extension, subject to Section 10.1, or any OTC Equivalent Product,
subject to Section 9.1), in each case which are no less stringent than
procedures generally used on their respective other products.

SECTION 5

MANUFACTURE AND SUPPLY

 

5.1 Engagement. During the Term and subject to the terms and conditions set
forth herein, ENDO hereby agrees to purchase all of its requirements for
Licensed Product from NOVARTIS, and NOVARTIS agrees to manufacture, supply and
sell to ENDO, all of ENDO’s orders for Licensed Product which ENDO submits to
NOVARTIS from time to time and which NOVARTIS accepts in accordance with
Section 5.4.

 

5.2 Warranty. All Licensed Product supplied by NOVARTIS to ENDO hereunder shall,
at the time it is delivered to the carrier by NOVARTIS at the NOVARTIS Warehouse
(as defined in Section 5.5(b) below), (a) comply with the Specifications, (b) be
consistent, as applicable, with the Licensed Product NDA, and (c) have been
manufactured in a facility and in a manner compliant with GMP Requirements and
all applicable Laws.

 

5.3

Forecasts; Maximum and Minimum Purchases. In order to assist NOVARTIS in the
planning of production runs for Licensed Product, ENDO will, at least thirty
(30) days in advance of the commencement of each calendar month during each
Agreement Year, provide NOVARTIS with a twelve (12) month (or such number of
months remaining in the Term) rolling production forecast (the “Rolling
Forecast”) of the quantities of Licensed Product that ENDO estimates it will
order during such period. The Rolling Forecast shall be updated by ENDO monthly
by the tenth (10th) Business Day of the first month covered by the Rolling
Forecast. The current month and the subsequent four (4) months (or such lesser
number of months remaining in the Term) of each such Rolling Forecast, as so
updated, for Licensed Product will be binding (the “Binding Forecast”) on ENDO
and NOVARTIS. ENDO shall purchase or pay for, in each case, in accordance with
this Agreement, all Licensed Product covered by each Binding Forecast. The
forecast for any month included within the Binding Forecast may not be changed
in any subsequent forecast without prior NOVARTIS approval. ENDO will forecast
Licensed Product by number of lots. Each forecast will be made by ENDO in good
faith, taking into account reasonable projections of requirements for Licensed
Product.

 

27



--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, for each Binding Forecast, the aggregate
forecasted quantities of Licensed Product will not be more than the greater of
(A) ten percent (10%) or (B) one (1) lot, over or under the forecasted amounts,
as set forth in the immediately preceding Binding Forecast delivered hereunder.

 

5.4 Orders.

 

  (a) ENDO will place orders by way of written purchase orders for Licensed
Product at least twelve (12) weeks in advance of ENDO’s requested dates for
delivery at the Delivery Location, with the exception of the initial new
production order which will require twenty (20) weeks due to the need to acquire
packaging components and active pharmaceutical ingredients. Each purchase order
will specifically refer to this Agreement and will specify the amount of
Licensed Product ordered, the requested delivery date (subject to the
immediately preceding sentence), the transportation method and carrier and any
special instructions requested. The minimum size of any order of Licensed
Product placed by ENDO will be one (1) lot and orders for Licensed Product will
be in full lot increments and will specify presentation. In addition, with
respect to a given month, ENDO shall not, without NOVARTIS’ approval, submit
purchase orders for Licensed Product that aggregate more than one (1) lot over
the forecasted amounts for such month contained in the most recent Binding
Forecast delivered hereunder, and, in any event, shall not submit orders for
Licensed Product that exceed NOVARTIS maximum supply capacity unless prior
written approval is received from NOVARTIS. NOVARTIS’ maximum supply capacity
for calendar year 2008 is set forth on Schedule 5.4(a). NOVARTIS shall provide
an updated maximum supply capacity chart to ENDO at the beginning of each
subsequent calendar year throughout the Term of the Agreement. ENDO shall not
submit any purchase orders with respect to any month beyond the Term.

 

  (b) The purchase orders will be delivered to such location as NOVARTIS
designates in writing to ENDO from time to time. Each purchase order will be
deemed received on the date that NOVARTIS actually receives the relevant
purchase order.

 

  (c) NOVARTIS will accept all purchase orders that comply with this Section 5
and the applicable Binding Forecast. NOVARTIS may reject any purchase order that
does not comply with this Section 5.4 and the applicable Binding Forecast.
Purchase orders will be accepted via formal written acknowledgement by NOVARTIS
to ENDO. Acknowledgment will be sent to ENDO within ten (10) Business Days from
NOVARTIS’ receipt of the purchase order, if NOVARTIS accepts the purchase order.
If acknowledgment accepting the purchase order is not received by ENDO, NOVARTIS
and ENDO will cooperate in good faith to resolve promptly the issues that give
rise to the basis for NOVARTIS’ rejection thereof. Any purchase order accepted
by NOVARTIS in accordance with the foregoing shall constitute a “Firm Order.”

 

28



--------------------------------------------------------------------------------

  (d) NOVARTIS will supply Licensed Product pursuant to each Firm Order accepted
in a timely manner, subject to Sections 5.5(a) and 5.7; provided, that each Firm
Order will be deemed to have been fully satisfied, as to quantity, if the
quantity of Licensed Product actually delivered to ENDO is equal to or greater
than ninety percent (90%) of the quantity of Licensed Product set forth in the
relevant Firm Order; provided, further that NOVARTIS will use commercially
reasonable efforts to supply one hundred percent (100%) of the quantity of
Licensed Product ordered.

 

  (e) Immediately upon execution of this Agreement, ENDO will submit a purchase
order, in the manner set forth in this Section 5.4, for all current and planned
for in production inventory of 20 gram samples and 100 gram finished stock and
packaging components purchased to support Launch quantities as outlined in
Schedule 5.4(e). Such Purchase Order shall constitute a Firm Order hereunder.

 

  (f) Except for initial inventory ordered pursuant to Section 5.4(e), ENDO
shall not be required to take receipt at NOVARTIS’ Warehouse of a lot of
Licensed Product with less than *** months of expiry or *** percent (**%) of the
original shelf life (rounded up to the nearest whole month), whichever is
greater; provided that ENDO and NOVARTIS may nonetheless negotiate in good faith
for ENDO to purchase any such lot.

 

5.5 Delivery.

 

  (a) NOVARTIS will supply Licensed Product to ENDO pursuant to Firm Orders
placed by ENDO and accepted by NOVARTIS, in each case, in accordance with the
terms of this Agreement. Delivery dates as set forth in any Firm Order will be
deemed to be estimated only until NOVARTIS confirms acceptance of the order in
writing in accordance with Section 5.4(c). NOVARTIS shall deliver with each such
shipment a Certificate of Analysis in the form attached hereto as Schedule
5.5(a), signed by an authorized employee of NOVARTIS stating that the relevant
shipment of Licensed Product meets the Specifications and other customary
documentation, including a bill of lading and packing list.

 

  (b) The terms of delivery for the Licensed Product shall be FCA Origin
NOVARTIS’ Wehr, Germany manufacturing or warehousing facility (the “NOVARTIS
Warehouse”).

 

  (c)

ENDO will reimburse NOVARTIS for all related freight, insurance charges, taxes,
import and export duties, inspection fees and other charges applicable to the
sale and transport of Licensed Product purchased by ENDO, as well as costs of
transportation and loss of Licensed Product due to damage or destruction
occurring at any time after the Licensed Product has been delivered to the
common carrier mutually selected by the Parties at the NOVARTIS Warehouse.
NOVARTIS will provide ENDO with an itemized list of charges. Upon receipt of the
Licensed Product from NOVARTIS, the designated common carrier, as licensee of
ENDO with respect to delivery of the Licensed Product from the NOVARTIS
Warehouse to ENDO’s designated distribution center in Memphis, Tennessee or
other

 

29



--------------------------------------------------------------------------------

 

location designated by ENDO (the “Delivery Location”), shall conduct a visual
inspection for any external physical damage to the goods delivered by NOVARTIS
before transport to the Delivery Location. Title to and risk of loss of or
damage to Licensed Product shall remain with NOVARTIS and pass to ENDO only upon
delivery to the common carrier at the NOVARTIS Warehouse. All shipments shall be
accompanied by appropriate transportation and other agreed upon documentation.

 

  (d) All units of Licensed Product supplied to ENDO hereunder shall be properly
prepared for safe and lawful shipment and shall be supplied in finished for sale
form, which are sealed in sales unit packages and contained in outer shipping
containers ready for sale. Any change in packaging for Licensed Product may be
requested by ENDO, and NOVARTIS shall use its commercially reasonable efforts to
accommodate the request, provided, that (i) any proposed packaging change shall
comply with Applicable Law and NOVARTIS standard operating procedures, as in
effect and disclosed to ENDO from time to time, (ii) all Licensed Product
packaged in existing packaging material is first purchased by ENDO prior to
implementing any packaging change, and (iii) ENDO shall fully reimburse NOVARTIS
for all direct and indirect costs (including materials and labor) of
implementing the packaging change, including the cost of obsolescence of
existing stocks and raw materials, equipment and increased production costs
going forward (within a budget that ENDO has previously reviewed and approved).
Any change in packaging may be requested by NOVARTIS (including changes
requested by appropriate personnel in the NOVARTIS Warehouse), subject to the
approval of ENDO, such approval not to be unreasonably withheld or delayed and
the cost of which will be borne by NOVARTIS. Until new trade dress for the
Licensed Product has been approved and can be reasonably implemented (as
mutually agreed by the Parties pursuant to an implementation plan), ENDO will
accept all of NOVARTIS’ inventory on hand and supply in production in their
current trade dress.

 

5.6 Raw Materials. NOVARTIS will be entitled to order sufficient quantities of
long lead time components, including raw materials, to meet ENDO’s Binding
Forecasts. NOVARTIS will use commercially reasonable efforts to order and obtain
such long lead time components (raw materials) to enable it to manufacture and
supply Licensed Product to ENDO pursuant to this Agreement. Any obsolescence
costs and disposal fees occurring as the result of any forecast, labeling or
packaging changes will be the responsibility of ENDO, except as provided in
Section 5.5(d).

 

5.7 Standard of Performance. Notwithstanding anything to the contrary contained
in this Agreement, NOVARTIS’ obligation to supply Licensed Product in response
to a Firm Order will be to use the same diligence in its efforts to manufacture
and supply such Licensed Product to ENDO pursuant to this Agreement that
NOVARTIS uses to manufacture and supply like product for itself and its
Affiliates.

 

30



--------------------------------------------------------------------------------

5.8 Quality Assurance.

 

  (a) Non-Conforming Licensed Product. NOVARTIS will, at its expense, arrange
for all Licensed Product which does not comply with the warranties in
Section 5.2 (the “Licensed Product Warranties”) to be destroyed in accordance
with applicable Laws and NOVARTIS policy. Notwithstanding any other provisions
of this Agreement, ENDO agrees, if so requested by NOVARTIS in writing, to
return to NOVARTIS, at NOVARTIS’ expense, any such Licensed Product.

 

  (b) Rejection of Delivered Licensed Product. Within twenty (20) days following
delivery of Licensed Product to the Delivery Location in accordance with
Section 5.5(c) above, ENDO may perform or cause to be performed such samplings
and tests using validated and compendial test methods described in the Licensed
Product NDA to determine whether Licensed Product meets the Specifications and
the Licensed Product Warranties. Licensed Product may be rejected solely for
failure to meet the Specifications and Licensed Product Warranties, and/or for
failure to meet the requirements set forth in Section 5.4(f), in each case, at
the time of delivery to the common carrier at the NOVARTIS Warehouse. Any
Licensed Product not rejected by ENDO within such twenty (20) day period or, in
the case of latent defects in the Licensed Product, within thirty (30) days from
the date that ENDO actually discovers defects in the Licensed Product, will be
deemed accepted by ENDO; provided that such time period shall be extended in the
event ENDO had not timely received all necessary documentation related to the
shipment of such Licensed Product and notifies NOVARTIS. If ENDO wishes to
reject Licensed Product (the “Rejected Products”), ENDO will (i) within such
twenty (20) day period, notify NOVARTIS of its rejection of the Licensed Product
and the reason therefor or (ii) within thirty (30) days from the date that ENDO
actually discovers defects (in the case of latent defects) in the Licensed
Product, notify NOVARTIS of its rejection of the Licensed Product and the reason
therefor (each notice referred to in clause (i) and (ii), a “Notice of
Rejection”). In the event that ENDO rejects delivery of Licensed Product,
NOVARTIS shall have thirty (30) days following receipt of a Notice of Rejection
to confirm or object to such Notice of Rejection. In the event that NOVARTIS
confirms (or is deemed to have confirmed) a Notice of Rejection, as ENDO’s sole
and exclusive remedy for such non-conforming product, NOVARTIS will either
replace the Rejected Products or pay over to ENDO the replacement cost of the
Rejected Products (assuming that such Rejected Products had been fully
conforming).

 

  (c)

Disputed Products. If NOVARTIS timely objects to a Notice of Rejection, an
independent laboratory which is acceptable to both Parties will test the
Rejected Products in dispute (the “Disputed Product”) using the validated and
compendial test methods set forth in the Licensed Product NDA and any other
applicable GMP test method used by NOVARTIS at the time the Disputed Product was
manufactured, all of which test methods will be validated. If such laboratory
finds that the Disputed Product meets the Specifications, ENDO will pay the fees
of such laboratory related to such testing and validation of testing and will
promptly pay for the Disputed Product and reimburse all

 

31



--------------------------------------------------------------------------------

 

amounts paid by NOVARTIS to ENDO with respect to such Disputed Product pursuant
to Section 5.8(b). If such laboratory finds that the Disputed Product fails to
meet the Specifications, NOVARTIS will pay the fees of such laboratory related
to such testing and validation of testing and will promptly provide a refund or
replace the Disputed Product in each case in accordance with Section 5.8(b)
above. Both Parties agree to accept and be bound by the findings of such
independent laboratory.

 

5.9 Pricing and Payments.

 

  (a) Prices. The prices payable by ENDO for Licensed Product purchased
hereunder are set forth below and will be subject to adjustment as provided in
Section 5.9(b):

 

Size

   Price Per Tube

100 grams

   $ ***

Sample (20 grams)

   $ ***

 

  (b) Purchase Price Adjustments.

 

  (i) The prices for Licensed Product as set forth in Section 5.9(a) above will
be modified at the commencement of each Agreement Year after Agreement Year 1 as
set forth in this Section 5.9(b). The price for each Agreement Year after
Agreement Year 1 will be determined by multiplying the applicable price set
forth above by a fraction, the denominator of which will be the Producer Price
Index Figure published on or nearest to January 1, 2008, and the numerator of
which will be the Producer Price Index Figure published on or nearest to the
first day of the Agreement Year for which the price is being determined (as so
adjusted from time to time, the “PPI Adjusted Purchase Price”).

 

  (ii) The PPI Adjusted Purchase Price shall be subject to increase in the event
that NOVARTIS experiences any documented increase of more than *** in the cost
of any raw materials (including active pharmaceutical ingredient), packaging or
other Licensed Product components used in the manufacture of Licensed Product;
provided, however, that the PPI Adjusted Purchase Price shall only be increased
to the extent that raw material price increases exceed, in the aggregate, all
increases in the Producer Price Index Figure since the Execution Date of the
Agreement. Correspondingly, the PPI Adjusted Purchase Price shall be subject to
decrease in order to reflect any change in production cost for Licensed Product
as a result of the decrease in the cost of any raw materials (including active
pharmaceutical ingredient, packaging or other Licensed Product components).
NOVARTIS shall, at ENDO’s request, provide reasonable documentation evidencing
such changes in production costs.

 

32



--------------------------------------------------------------------------------

  (c) Taxes, etc. ENDO will bear the cost of any taxes, levies, duties or fees
of a similar kind, nature or description whatsoever applicable to the sale and
transportation of Licensed Product sold by NOVARTIS to ENDO hereunder (other
than taxes in the nature of franchise or income taxes of NOVARTIS), and ENDO
will pay to NOVARTIS all such sums within thirty (30) days of receipt of demand
for payment by NOVARTIS.

 

  (d) Separate Sale. Each shipment of Licensed Product to ENDO will constitute a
separate sale, obligating ENDO to pay therefor, whether said shipment is in
whole or only partial fulfillment of any order or confirmation issued in
connection therewith.

 

5.10 Regulatory Matters; Records.

 

  (a) Inspections. NOVARTIS will be responsible for handling and responding to
any FDA or other Governmental Entity audits or inspections with respect to the
manufacture of Licensed Product hereunder. To the extent NOVARTIS requires the
assistance of ENDO in connection with any such audit or inspection, ENDO agrees
to cooperate and assist NOVARTIS.

 

  (b) Reporting. NOVARTIS will be responsible for any reporting of matters
regarding the manufacture of Licensed Product hereunder to the FDA or other
Governmental Authority. NOVARTIS will advise ENDO of any occurrences or
information that arises out of the manufacturing activities of NOVARTIS or its
contractors that have or could reasonably be expected to have adverse regulatory
compliance or reporting consequences concerning Licensed Product.

 

  (c) Recalls.

 

  (i) Recalls. Each of the Parties agrees to maintain or cause to be maintained
such traceability records as are necessary to permit a recall, withdrawal, field
alert or field correction of Licensed Product. In the event NOVARTIS believes
that it is required to initiate a recall, field alert, withdrawal or field
correction with respect to any Licensed Product provided under this Agreement,
NOVARTIS will immediately notify ENDO in writing. In the event that ENDO
believes that a recall, field alert, withdrawal, or field correction is
necessary for Licensed Product provided under this Agreement, ENDO will
immediately notify NOVARTIS. Determination of a voluntary recall, field alert,
withdrawal, or field correction shall be made by NOVARTIS in its sole discretion
following reasonable, in light of the circumstances, consultation with and
consideration of ENDO’s views.

 

  (ii)

Cost of Recall. In the event that any Licensed Product supplied hereunder is
recalled or quarantined, or is subject to stop-sale action, whether voluntary or
by governmental action, it is agreed and understood that any

 

33



--------------------------------------------------------------------------------

 

expenses of such action, including administrative costs, reasonable fees of any
experts or attorneys that may be utilized by either Party, and any government
fines or penalties related to such recall, quarantine or stop-sale (“Recall
Expenses”) will be borne by the Party upon whose act or omission is the cause of
the recall, quarantine or stop-sale action.

 

5.11 Alternate Supply. In the event that NOVARTIS is unable to supply Licensed
Product to ENDO in accordance with Section 5, NOVARTIS shall use commercially
reasonable efforts to identify and qualify an alternate supplier capable of
supplying Licensed Product on substantially the same terms and conditions set
forth herein, which may or may not be NOVARTIS’ *** manufacturing facility, for
the period that NOVARTIS is unable to supply the Licensed Product. During any
such period in which an alternate source of supply is being provided through a
Third Party, NOVARTIS’ obligations under this Section 5 shall be suspended.
Within a reasonable time after the Execution Date, NOVARTIS shall use
commercially reasonable efforts to cause its manufacturing facility in *** to be
qualified.

 

5.12 Allocation of Licensed Product. In the event that NOVARTIS, subject to the
terms and conditions of this Agreement, manufactures any 1% diclofenac gel
product for use or distribution outside of the Territory, and without limiting
NOVARTIS’ obligations under this Agreement and ENDO’s rights to enforce such
obligations as set forth herein, in the event of a prospective shortage of
capacity, NOVARTIS shall use commercially reasonable efforts to cause its
manufacturing Affiliate to reasonably allocate, based on historical and
forecasted needs, quantities of all 1% diclofenac gel product among ENDO,
NOVARTIS, NOVARTIS Affiliates and any other Person that has licensed any 1%
diclofenac gel product from NOVARTIS outside of the Territory.

 

5.13 Safety Stock. In order to prepare for any Licensed Product shortfall due to
any Failure of Supply as contemplated by this Agreement, ENDO shall maintain at
the Delivery Location safety stock of Licensed Product in a minimum amount equal
to *** weeks of prospective customer demand based on the then-applicable Rolling
Forecast, which amount may be adjusted from time to time upon the mutual
agreement of NOVARTIS and ENDO based upon historical experience and performance.

SECTION 6

REGULATORY AFFAIRS

 

6.1

Regulatory Affairs. Notwithstanding any other provision of this Agreement,
NOVARTIS shall retain exclusive authority and responsibility for all
interactions with Governmental Authorities and other Persons with regard to all
regulatory matters relating to the Licensed Product, including obtaining,
maintaining and updating the Licensed Product NDA and product labeling as
required by applicable Law. Without limiting the foregoing, NOVARTIS shall
retain exclusive authority and responsibility for: (i) filing all supplement and
Approval Applications and supporting documentation necessary for obtaining
Approvals or otherwise complying with applicable Law; (ii) all contacts with
Governmental Authorities responsible for

 

34



--------------------------------------------------------------------------------

 

granting such Approvals; (iii) reporting of any adverse drug reactions to such
Governmental Authorities; and (iv) controlling any disputes or legal proceedings
regarding the regulatory status of the Licensed Product. NOVARTIS shall promptly
submit all applicable materials, including Promotional Materials, prepared or
required to be prepared by ENDO to the DDMAC. ENDO and its Affiliates shall
cooperate and provide to NOVARTIS and its Affiliates any assistance reasonably
required by NOVARTIS or its Affiliates in connection with its obligations under
this Section 6.1.

 

6.2 Complaints Regarding Licensed Product. Licensed Product complaint reports
received by ENDO which are not deemed to be an Adverse Event shall be reported
to NOVARTIS within thirty (30) days of receipt by ENDO. Licensed Product
complaint reports received by NOVARTIS which are not deemed to be an Adverse
Event shall be reported to ENDO within thirty (30) days of receipt by NOVARTIS.
ENDO also will provide a written response on each complaint to each complainant
with a simultaneous copy to NOVARTIS to the extent such complaint relates to the
manufacture of Licensed Product by NOVARTIS hereunder, to the extent required by
applicable Law.

 

6.3 Adverse Event Reporting; Cooperation. ENDO agrees to provide to NOVARTIS all
reasonable assistance and take all actions reasonably requested by NOVARTIS that
are necessary to enable NOVARTIS to comply with any Law applicable to the
Licensed Product and any conditions or obligations relating to any Approval,
including NOVARTIS’ meeting of its reporting and other obligations under
Section 6.1. Such assistance and actions shall include execution of and
compliance with the Pharmacovigilance Agreement to be negotiated in good faith
and reasonably acceptable to the Parties within sixty (60) days of the Execution
Date. The Pharmacovigilance Agreement will supersede any Adverse Event
provisions in this Agreement.

ENDO shall forward to NOVARTIS any information, including, but not limited to,
initial and follow up reports, that becomes known to ENDO from any source in any
form relating to any Adverse Event or any Adverse Event with an associated
product quality complaint for the Licensed Product as soon as it becomes
available, but in any event within twenty-four (24) hours of becoming aware of
such information, by transmitting it to the Customer Relationship Center at
1-800-452-0051. The Customer Relationship Center is available 24 hours per day,
7 days per week.

ENDO shall notify NOVARTIS of any communication received from any Governmental
Authority relating to any Adverse Event or other safety issue for the Licensed
Product, within twenty-four (24) hours of receiving such communication, by
transmitting any written communication documentation and a written synopsis of
any oral communication to NOVARTIS’ Global Head, Drug Safety and
Pharmacovigilance

 

6.4 Ownership. Notwithstanding any other provision of this Agreement, all
Approval Applications and Approvals relating to the Licensed Product shall be
owned by NOVARTIS or its Affiliates. Any such Approval Applications, Approvals,
supporting documentation and data shall be treated by the Parties as
Confidential Information of NOVARTIS.

 

35



--------------------------------------------------------------------------------

6.5 Regulatory Notification; Notification to ENDO of FDA Meetings. Each Party
shall notify the other Party promptly upon receiving any regulatory
communication from the FDA or any other Governmental Authority, with respect to
any: (i) substantial safety or efficacy issue with respect to the Licensed
Product; (ii) advertising or promotional claims with respect to the Licensed
Product; or (iii) labeling with respect to the Licensed Product. NOVARTIS shall
notify ENDO in the event that NOVARTIS has any major meeting (such as an end of
Phase II meeting) with the FDA with respect to obtaining OTC Equivalent Product
approval in respect of the Licensed Product or the Development and/or
Commercialization of any OTC Equivalent Product, conducting studies for new
indications with respect to the Licensed Product, Line Extensions in relation to
the Licensed Product and/or Development and/or Commercialization of any Generic
Diclofenac Product, or files for any Approval with respect to the foregoing.

 

6.6 Support Costs. ENDO shall reimburse NOVARTIS for the cost of fully dedicated
incremental support for all regulatory and medical affairs related to the
Licensed Product at the FTE Rate. The actual number of FTEs shall be determined
by NOVARTIS and reviewed and approved by ENDO; provided, however, the number of
FTEs shall not exceed *** in any Agreement Year.

SECTION 7

COMPENSATION

In addition to the other obligations of ENDO hereunder, ENDO shall pay the
NOVARTIS Parties the amounts set forth in this Section 7 as consideration for
the rights granted to ENDO under this Agreement.

 

7.1 Up-Front Payment. ENDO shall pay ***, for a total of EIGHTY FIVE MILLION
Dollars ($85,000,000) within one (1) Business Day following the Execution Date
(the “Upfront Payment”). The Upfront Payment and the royalty payments set forth
in Section 7.2 to *** shall be in consideration for the license of the ***
Technology and the Product Trademark granted to ENDO in accordance with this
Agreement. The Upfront Payment to *** shall be in consideration for the license
of the *** Technology and the Promotional Materials developed by *** for the
Launch of the Licensed Product. The Upfront Payment shall be non-refundable,
non-recoupable and non-creditable against any other amounts payable hereunder.

 

7.2 Royalties.

 

  (a) Royalty Rates. ENDO shall pay royalties to NOVARTIS AG on annual Net Sales
of Licensed Product by ENDO, its Affiliates and their respective permitted
sublicensees at the applicable rates set forth below.

 

36



--------------------------------------------------------------------------------

Aggregate Annual Net Sales of Licensed Product during any Agreement Year

   Royalty Rate  

The Portion of annual Net Sales less than $150 million in each of Agreement
Years 1-2 and the first three Agreement Quarters of Agreement Year 3

   0 %

The Portion of annual Net Sales less than $*** million in the fourth Agreement
Quarter of Agreement Year 3

   *** %

The Portion of annual Net Sales less than $*** million in each of Agreement
Years 4 and thereafter

   *** %

The Portion of annual Net Sales between $*** million and $*** million

   *** %

The Portion of annual Net Sales between $*** million and $*** million

   *** %

The Portion of annual Net Sales over $*** million

   *** %

The first *** of royalties due in an Agreement Year shall be due and owing to
NOVARTIS, but may be paid by ENDO to ***, as agent for NOVARTIS for this limited
purpose.

 

  (b) Guaranteed Minimum Royalties. (i) ENDO shall pay to NOVARTIS AG the
following amounts as guaranteed minimum annual royalty payments (“Guaranteed
Minimum Royalties”):

 

Agreement Year

   Guaranteed
Amount

Year 1

   $ 0

Year 2

   $ 0

Year 3

   $ 0

Year 4

   $ ***

Year 5

   $ ***

Each Renewal Term

   $ ***

(ii) Guaranteed Minimum Royalties shall be applied against royalty payments on
an Agreement Year basis such that ENDO’s obligation with respect to each
Agreement Year is to pay the greater of (i) royalties payable pursuant to
Section 7.2(a) or (ii) the Guaranteed Minimum Royalty for such Agreement Year.
In furtherance thereof, with

 

37



--------------------------------------------------------------------------------

respect to each Agreement Quarter, ENDO shall pay NOVARTIS AG an amount equal to
(A) the greater of (1) Section 7.2(a) royalties calculated on an Agreement
Year-to-date basis or (2) the Guaranteed Minimum Royalty for such Agreement
Year-to-date period (applying ***% of the Guaranteed Minimum Royalty for such
Agreement Year to each Agreement Quarter) minus (B) all royalties previously
paid for that Agreement Year (or if such amount is a negative number, there will
be no royalty payment due).

 

  (c) Royalty Reports and Payments. Within forty-five (45) days after each
Agreement Quarter during the Term of this Agreement, ENDO will provide to
NOVARTIS a written report showing each of: (a) the actual Net Sales of the
Licensed Product during such quarter by ENDO, its Affiliates and permitted
sublicensees (including gross sales and deductions taken to calculate Net
Sales), (b) the portion of the Guaranteed Minimum Royalty applicable to such
quarter, (c) the royalties which accrued under Section 7.2(a) with respect to
such Net Sales (“Actual Royalties”) and the basis of calculating such Actual
Royalties, and (d) the amount due in accordance with Section 7.2(b)(ii) for such
Agreement Quarter. Such report shall be accompanied by payment of the amount
owed for such Agreement Quarter in accordance with Section 7.2(b)(ii). If any
error in the calculation of Net Sales in accordance with this Agreement or other
adjustment, discount, credit or rebate in the calculation of Net Sales in
accordance with this Agreement results in an adjustment (up or down) in the
amount of royalties due, the amount of such adjustment shall be reflected in the
next royalty payment; provided, that if this Agreement is no longer in effect,
the applicable Party shall pay to the other Party the amount of such adjustment
promptly following written notice thereof. ENDO shall notify NOVARTIS within
thirty (30) days after it agrees to any increase in distribution
commissions/fees referred to in clause (x) of the definition of Net Sales in
Section 1.75.

 

  (d) Certain Adjustments. The obligation to make Guaranteed Minimum Royalty
payments is absolute and such payments shall be non-refundable, except as
follows:

 

  (i) in the event of any failure of NOVARTIS to fulfill Firm Orders for
Licensed Product in accordance with Section 5 resulting in a Licensed Product
“out of stock” such that ENDO has no inventory of Licensed Products on hand in
any of its distribution centers or warehouses for *** consecutive days during
any Agreement Year, provided, that for purposes of this Section 7.2(d)(i), Firm
Orders shall be deemed fulfilled upon delivery of the applicable shipment of
Licensed Product to the designated common carrier at the NOVARTIS Warehouse
(“Failure of Supply”), and such out of stock is not attributable to a Force
Majeure, then the Guaranteed Minimum Royalty for such Agreement Year shall be
reduced by an amount equal to the result obtained by the following equation:
(i) the Guaranteed Minimum Royalty divided by *** multiplied by (ii) *** times
the number of days during the Failure of Supply in excess of such *** day
period;

 

38



--------------------------------------------------------------------------------

  (ii) in the event a Failure of Supply continues for a period in excess of ***
days, ENDO and NOVARTIS shall meet as promptly as possible and attempt, in good
faith, to agree on additional reductions to ENDO’s future obligations hereunder,
including Guaranteed Minimum Royalties to the extent necessary to appropriately
reflect the impact on Net Sales of the Licensed Product, if any, caused directly
by such Failure of Supply, and appropriate reductions in minimum Details and
minimum A&P Expenses based thereon. In the event the Parties are unable to
agree, the matter shall be resolved in accordance with the Third Party Dispute
Resolution Procedures;

 

  (iii) in the event of the Launch in the Territory of any *** Product by any
Person or ***, then the obligation to pay Guaranteed Minimum Royalties shall
terminate for the remainder of the Term of the Agreement effective as of the
date of such Launch, with the amount of Guaranteed Minimum Royalties applicable
to the portion of the Agreement Year in which such event occurs preceding such
event being reduced ***;

 

  (iv) in the event of the Launch in the Territory of any OTC Equivalent Product
by any Third Party,

(I) the obligation to pay Guaranteed Minimum Royalties shall be reduced by ***
percent (***) for the remainder of the Term of the Agreement (except as set
forth below) effective as of the date of such Launch;

(II) if at the expiration of the OTC Launch Six Month Reference Period, Net
Sales of the Licensed Product have not declined by at least *** percent (***%)
as compared to Net Sales during the *** calendar month before such Launch, the
obligation to pay Guaranteed Minimum Royalties at the rate set forth in
Section 7.2(b) shall be permanently (except as set forth below) restored and any
reduced Guaranteed Minimum Royalty paid by ENDO under clause (I) shall be paid
to NOVARTIS, if applicable, within thirty (30) days;

(III) if at the expiration of either of the OTC Launch Three Month Reference
Periods, Net Sales for such OTC Launch Three Month Reference Period have
declined, as compared to Net Sales during the three calendar month period before
such Launch, by *** percent (***%) or more, or if at the last day of such OTC
Launch Three Month Reference Period the number of “covered lives” eligible for
third party reimbursement in respect to purchases of Licensed Product as
referenced by the Managed Markets Information Service in its most recent report
have declined by *** percent (***%) or more as compared to the number of
“covered lives” immediately prior to such Launch, ENDO shall no longer be
obligated to pay any Guaranteed Minimum Royalties for the remainder of the Term
of the Agreement effective as of the end of the applicable OTC Launch Three
Month Reference Period and ENDO shall not be obligated to repay any amount
referred to in clause (II); and

 

39



--------------------------------------------------------------------------------

  (v) as provided in Section 4.10(iv).

Except as expressly set forth in this Agreement, Guaranteed Minimum Royalties
shall not be reduced, limited, recouped or credited for any reason.

 

7.3 Sales Milestone. ENDO shall pay NOVARTIS AG a non-refundable,
non-recoupable, non-creditable sales milestone of $25,000,000 upon the first
achievement of Agreement Year Net Sales in excess of $300,000,000. The above
sales milestone, if payable, shall be payable only once. If payable, payment of
the above sales milestone shall be due to NOVARTIS AG within forty-five
(45) days after the end of the Agreement Quarter in which the milestone was
reached.

SECTION 8

DEVELOPMENT OF THE LICENSED PRODUCT AND NEW INDICATIONS

 

8.1 Development.

 

  (a) Licensed Product. NOVARTIS shall be solely responsible for all Development
of the Licensed Product, at its discretion, subject to Section 8.3. NOVARTIS is
under no obligation to conduct any Development of the Licensed Product, other
than Required Phase IV Studies. ENDO and its Affiliates shall not, directly or
through any Third Party, initiate, sponsor, fund or otherwise conduct any
clinical study or Development activities with respect to the Licensed Product,
except as otherwise permitted by this Section 8. ENDO shall cooperate and
provide to NOVARTIS any assistance reasonably required by NOVARTIS in connection
with Development of the Licensed Product.

 

  (b) Development by ENDO. Notwithstanding Section 8.1(a), ENDO shall be
entitled to conduct clinical studies with respect to the Licensed Product,
provided that it pays all Development Costs related thereto and conducts any
such study in accordance with a Development Plan submitted for review and
approval of the JCC. The JCC shall be entitled to reject any proposed clinical
study if, among other reasons, such study may have an adverse impact on the
Development or Commercialization of the Licensed Product, any Line Extension,
any OTC Equivalent Product or any other new indication study. The Field shall be
expanded to include any approved new indications for the Licensed Product in the
Territory based on the results of such clinical studies. NOVARTIS shall have
full access and reference rights on an exclusive basis to clinical studies and
related Technology to enable NOVARTIS to effect an OTC Switch and to
Commercialize the resulting OTC Product.

 

  (c)

New Indications Developed by NOVARTIS. In addition, in the event that NOVARTIS
proposes to Develop the Licensed Product for use in an indication outside the
Field and ENDO pays for the Development Costs incurred or to be incurred by or
on behalf of NOVARTIS in order to obtain FDA Approval for such new indication in
accordance with the allocations and limitations set forth in Section 8.3, then,
upon Approval by the FDA of such new indication

 

40



--------------------------------------------------------------------------------

 

for the Licensed Product, the Field shall be expanded to include such new
indication, provided that NOVARTIS shall have the OTC Switch rights with respect
to the Licensed Product for such new indication as set forth in Section 9 and
full access rights to such results to enable NOVARTIS to effect an OTC Switch.
NOVARTIS shall provide reasonable written notice to ENDO in the event that it
determines to pursue any new indication for the Licensed Product.

 

8.2 Development Plans; Clinical Studies. Prior to initiating any clinical
studies of the Licensed Product in the Territory for which ENDO is obligated to
provide funding pursuant to Section 8.3, a Party shall submit a Development Plan
for review (and approval, in the case of a Development Plan submitted by ENDO)
by the JCC. Thereafter, an updated Development Plan shall be submitted by the
applicable Party to the JCC at least ninety (90) days prior to the beginning of
each Agreement Year. Each Development Plan will incorporate a Development budget
and will set forth the plan for the Development of the Licensed Product for use
in the Territory for the applicable year, including: (a) costs and expenses to
be incurred in connection with the Development of the Licensed Product;
(b) clinical studies and regulatory plans for the Development of the Licensed
Product; (c) protocols for, or description of studies related to, the
Development of the Licensed Product; (d) quality control and quality assurance
standards for the Development of the Licensed Product; and (e) standards for
product safety and regulatory compliance in connection with the Development of
the Licensed Product. For the avoidance of doubt, NOVARTIS shall not be required
to submit a Development Plan for any clinical studies that ENDO is not required
to fund pursuant to Section 8.3.

 

8.3 Development Costs.

 

  (a) Development Costs incurred in connection with Development of the Licensed
Product shall be allocated between the Parties as follows:

 

    

ENDO

  

NOVARTIS

Required Phase IV Studies

  

***% up to Maximum Amount of $*** million

  

***% of excess over Maximum Amount

*** Study

  

***% up to Maximum Amount of $*** million

  

***% of excess over Maximum Amount

*** Study

  

***% up to Maximum Amount of $*** million

  

***% of excess over Maximum Amount

Other ***

  

***%

  

***%

Other clinical studies ***

  

***

  

***%

Clinical studies which are either initiated by ENDO or initiated by NOVARTIS for
which ENDO has agreed to pay for new indications for the Licensed Product

  

***%

  

***

 

41



--------------------------------------------------------------------------------

  (b) ENDO shall reimburse NOVARTIS for Development Costs for which it is
responsible in accordance with and subject to the foregoing allocations and
limitations. For the purpose of clarity, NOVARTIS shall be solely responsible
for all Development Costs in excess of any relevant Maximum Amount set forth in
Section 8.3(a). Except with respect to Required Phase IV Studies, for which
NOVARTIS will retain ultimate authority, and except as set forth below with
respect to a *** Study, ENDO shall have final decision-making authority as to
whether any clinical study it is obligated to fund will be conducted; provided,
that (i) NOVARTIS shall have sole decision-making authority with respect to all
other aspects of any such clinical study and (ii) once ENDO approves initiation
of a clinical study, it shall not withdraw such approval. ENDO will pay for a
*** Study if it receives confirmation in the form of a written *** communication
which identifies a *** study which can reasonably be conducted and submitted ***
for the Licensed Product.

SECTION 9

OTC SWITCH RIGHTS

 

9.1 OTC Switch of Licensed Product. Subject to the final sentence of this
Section 9.1, NOVARTIS and/or its Affiliates shall have the exclusive right, at
its sole discretion, to effect a switch of the Licensed Product from an Rx
Product to an OTC Product in the Territory (an “OTC Switch”) by filing an
amendment or supplement to the Licensed Product NDA or taking any other action
necessary or advisable in connection therewith to effect the OTC Switch, and
thereafter to Commercialize such OTC Product. For the avoidance of doubt, an OTC
Switch may be effected for one or more indications included in the Field from
time to time. ENDO shall cooperate fully with NOVARTIS in connection with an OTC
Switch, including, providing any materials required by NOVARTIS to support the
OTC Switch. Notwithstanding the foregoing, NOVARTIS shall not Launch an OTC
Equivalent Product prior to the *** anniversary of the Launch of the Licensed
Product, and NOVARTIS shall not take any action that results in the loss of Rx
Product status for the Licensed Product prior to such time. NOVARTIS shall
notify ENDO when it submits a filing to the FDA in respect of an OTC Equivalent
Product.

 

9.2 Royalty. In the event this Agreement is terminated pursuant to Section 17.2
as a result of the Launch by NOVARTIS or its Affiliates of an OTC Equivalent
Product in the Territory that results in the declassification of the Licensed
Product as an Rx Product, then, from the date of such Launch and for *** period
thereafter, NOVARTIS will make quarterly royalty payments to ENDO on Net Sales
of such OTC Equivalent Product in the Territory by NOVARTIS, its Affiliates and
their respective licensees or sublicensees at the rates set forth below,
provided that, as a condition to the payment of any and all such royalties, Net
Sales of the Licensed Product in the Territory shall have exceeded $*** for ***
prior to the Launch of (i) the OTC Equivalent Product by NOVARTIS or its
Affiliates, (ii) an OTC Equivalent Product by any other Person or (iii) a
Generic Diclofenac Product. Notwithstanding the foregoing, if a Third Party
obtains *** on an OTC Equivalent Product prior to any Launch by NOVARTIS or its
Affiliates, no royalties shall be payable pursuant to this Section 9.2.

 

42



--------------------------------------------------------------------------------

Year Following Launch of the OTC Equivalent Product by NOVARTIS

   Royalty Rate  

1

   *** %

2

   *** %

3

   *** %

4

   *** %

5

   *** %

Notwithstanding any other provision hereof, ENDO shall not be entitled to any
compensation with respect to the OTC Switch or OTC Equivalent Product except for
the foregoing royalties, if applicable.

 

9.3 Right of First Negotiation on Certain ENDO Products. Prior to ENDO offering
such rights to any Third Party, the Parties shall negotiate in good faith for a
period of *** days from written notice by ENDO to NOVARTIS with respect to the
terms and conditions of a license or collaboration between the Parties on the
marketing, promotion, distribution and/or sale in the Territory of *** as ***.
If the Parties are unable to agree upon terms and conditions of such a license
or collaboration on or before the expiration of such *** day period, then ENDO
shall thereafter have the right to Develop and Commercialize itself or enter
into a license or other collaboration with any Third Party with respect to such
*** and NOVARTIS shall have no rights with respect thereto, provided that any
license or collaboration that ENDO enters into or proposes to enter into within
the *** period following the end of such negotiation period must be on terms and
conditions in the aggregate no more favorable to such Third Party than those
last offered to NOVARTIS during the negotiation period.

SECTION 10

LINE EXTENSIONS; NON-COMPETE

 

10.1 Line Extensions.

 

(a)    (i)    For the purposes of this Agreement, the Licensed Product for new
indications funded by NOVARTIS without reimbursement from ENDO or any diclofenac
topical dispersible product in formulations different from the Licensed Product
or concentrations other than 1% to be Developed and Commercialized as an Rx
Product, shall be deemed to be a “Line Extension.” NOVARTIS retains all rights
to research, Develop, and, subject to receipt of applicable Approvals,
Commercialize Line Extensions inside and outside the Territory, subject only to
ENDO’s rights set forth in this Section 10.    (ii)    Notwithstanding the
foregoing, NOVARTIS shall not Commercialize a Line Extension in the Territory
during the Initial Term.

 

  (b)

The Parties shall negotiate in good faith for a period of *** from the Execution
Date with respect to the terms and conditions of a license to Line Extensions
currently planned for Development by NOVARTIS. If the Parties are

 

43



--------------------------------------------------------------------------------

 

unable to agree upon terms and conditions of such a license on or before the
***, then NOVARTIS shall thereafter have the right to Develop or Commercialize
itself or enter into a license or other collaboration with any Third Party with
respect to any such Line Extension, in each case subject to the limitations set
forth in this Agreement, provided that any license or collaboration that
NOVARTIS enters into or proposes to enter into within the *** period following
the end of such negotiation period must be on terms and conditions in the
aggregate no more favorable to such Third Party than those last offered to ENDO
during the negotiation period.

 

10.2 Non-Compete.

 

  (a) During the Initial Term of this Agreement, neither of the Parties nor any
of their Affiliates shall, nor shall any of them license or collaborate with a
Third Party to, market, promote, advertise or sell in the Territory ***
sprayable, spreadable or dispersible in any form (excluding patches) used for
the ***, other than (i) the Licensed Product pursuant to this Agreement, and
(ii) any ***, ***.

 

  (b) In the event that any merger, acquisition or similar transaction (other
than the acquisition of any rights or business primarily related to a *** which
shall be governed solely by the preceding paragraph (a)) results in ENDO or any
of its Affiliates controlling any ***, other than any *** product (which shall
be governed solely by the preceding paragraph (a)), and which is then being
Commercialized in the Territory or which is subsequently Commercialized (an
“ENDO Competing Product”), then, from and after the later of consummation of
such transaction or Launch of such ENDO Competing Product, and until the earlier
of (i) the expiration of the Initial Term, (ii) immediately upon completion of
ENDO’s divestiture of the ENDO Competing Product, or (iii) ninety (90) days
after ENDO permanently ceases detailing and incurring expenses in the nature of
A&P Expenses in respect of the ENDO Competing Product, ENDO shall pay to
NOVARTIS a royalty on Net Sales of the ENDO Competing Product calculated in
accordance with Section 7.2(a), with Net Sales of the Licensed Product and Net
Sales of the ENDO Competing Product being aggregated for purposes of determining
the applicable royalty rate pursuant to Section 7.2(a). Net Sales of the ENDO
Competing Product shall not be applied towards meeting Guaranteed Minimum
Royalties. For the avoidance of doubt, in the event that ENDO enters into any
transaction meeting the conditions set forth in this Section 10.2(b), ENDO’s
sole obligations resulting therefrom shall be to pay the applicable royalties
described in this Section 10.2(b) and ENDO shall not be deemed to be in
violation of Section 10.2(a) or any other provision of this Agreement solely by
reason of having entered into such transaction or controlling a *** as a result
thereof.

 

  (c) Notwithstanding Section 10.2(a), this Section 10 shall not apply to any
*** to which NOVARTIS or its Affiliates acquire rights as a result of any
merger, acquisition or similar transaction (other than the acquisition of any
rights or business primarily related to a ***).

 

44



--------------------------------------------------------------------------------

SECTION 11

INTELLECTUAL PROPERTY

 

11.1 Corporate Names and Trademarks.

 

  (a) Each Party or its Affiliates, as applicable, shall retain all right, title
and interest in and to its respective corporate name and logo and any other
derivative or form thereof (collectively, “Corporate Names”), and each Party
shall file, prosecute, and maintain legal protection for such Corporate Names at
their own expense. Each Party shall have full control and authority over any
claim, suit, or other proceeding relating to the Corporate Name of it or its
Affiliates.

 

  (b) The Licensed Product shall be promoted and sold in the Territory under the
Product Trademark. Except as expressly set forth herein, ENDO shall have no
rights in or to the Product Trademark or the goodwill pertaining thereto.
NOVARTIS (or its Affiliates, as applicable) shall own and retain all rights to
association of trademark, trade dress, service marks, domain names, copyrights,
or goodwill associated therewith, and all use of the Product Trademark by ENDO
and its Affiliates shall, at all times inure to the benefit of NOVARTIS (or its
Affiliates, as applicable). ENDO shall utilize the Product Trademark only on
Promotional Materials approved by the JCC for the purposes contemplated herein.
ENDO agrees that upon termination or expiration of the Term of this Agreement,
and the expiration of the time it is permitted to sell Licensed Product under
Section 17.5(b), ENDO shall (and shall cause its Affiliates and permitted
subcontractors to) discontinue forthwith all use of the Product Trademark. All
uses by ENDO of the Product Trademark shall comply with this Agreement and
applicable Law.

 

  (c) NOVARTIS or an Affiliate thereof shall be solely responsible to maintain
and enforce the Product Trademark, and maintain the goodwill pertaining thereto,
at NOVARTIS’ expense.

 

11.2 Ownership and Rights with Respect to Newly Created Technology. All
Technology relating to Licensed Product created or Invented solely by NOVARTIS
and its Affiliates, solely by ENDO or its Affiliates or jointly by NOVARTIS and
ENDO or their respective Affiliates and resulting from activities under this
Agreement shall be owned by NOVARTIS or an Affiliate thereof; provided, that
ENDO shall be entitled to use such Technology as set forth in Section 2.

 

11.3

Third Party Infringement. If either Party believes that a Third Party is
infringing the Product Trademark or any NOVARTIS AG Technology or NOVARTIS
Technology in the Territory, such Party shall promptly notify the other Party
hereto. At its sole discretion, NOVARTIS (or its Affiliates, as appropriate)
shall have the sole right and responsibility to conduct all Third

 

45



--------------------------------------------------------------------------------

 

Party infringement actions relating to the Product Trademark or any NOVARTIS AG
Technology or NOVARTIS Technology in the Territory. The costs of any
infringement action brought by NOVARTIS (or its Affiliates) against a Third
Party shall be borne by NOVARTIS. ENDO and its Affiliates shall assist NOVARTIS
and its Affiliates at its expense and cooperate in any such infringement
litigation, including actions in federal court, state court and the U.S. Patent
and Trademark Office, at NOVARTIS’ (or its Affiliates’) reasonable request. Any
Damages obtained as a result of any such action and any funds received as part
of a settlement of any such action shall first be allocated in a proportional
manner to the litigation expenses of each Party, and NOVARTIS shall receive any
amount remaining after such expenses are reimbursed.

SECTION 12

BOOKS AND RECORDS;

AUDITS; TAXES; PAYMENT CURRENCY; AND OTHER TERMS

 

12.1 Books and Records. The Parties shall, and shall cause each of their
respective Affiliates to, keep complete, true and accurate books and records in
accordance with the defined Accounting Standards. The Parties will keep such
books and records for at least three (3) years following the end of the
Agreement Year to which they pertain. Such books of accounts shall be kept at
the Party’s principal place of business. Each Party shall, and shall cause each
of its respective Affiliates to, permit auditors, as provided in Section 12.2,
to visit and inspect, during regular business hours and under the guidance of
officers of the Party being inspected, and to examine the books of account of
such Party or such Affiliate and discuss the affairs, finances and accounts of
such Party or such Affiliate with, and be advised as to the same by, its and
their officers and independent accountants.

 

12.2 Audits. The Parties shall have audit rights as described in this
Section 12.2; provided, that audits may only be conducted for the purpose of
determining or reconciling calculations made in respect of (i) Net Sales;
(ii) A&P Expenses, (iii) Details, (iv) distribution of samples, (v) Development
Costs (to the extent that ENDO is funding such costs), or (vi) Manufacturing
costs related to adjustments in the price of the Licensed Product under Section
5.9(b).

 

  (a) For the purposes of the audit rights described in this Section 12, the
Party subject to an audit in any given year will be referred to as the “Auditee”
and the other Party who has audit rights will be referred to as the “Audit
Rights Holder.”

 

  (b) Each Party may, upon request and at its expense (except as provided for
herein), cause an internationally-recognized independent accounting firm
selected by it, other than one to whom the Auditee has a reasonable objection
(the “Audit Team”), to audit during ordinary business hours the books and
records of the Auditee and the correctness of any payment made or required to be
made to or by such Auditee, and any report underlying such payment (or lack
thereof), pursuant to the terms of this Agreement. Prior to commencing its work
pursuant to this Agreement, the Audit Team shall enter into an appropriate
confidentiality agreement with the Auditee.

 

46



--------------------------------------------------------------------------------

  (c) In respect of each audit of the Auditee’s books and records: (i) the
Auditee may only be audited once per calendar year, unless a prior audit reveals
any material discrepancy, in which case, more frequent audits will be permitted;
(ii) no records for any given Agreement Year may be audited more than once for
the same purpose, unless a prior audit reveals any material discrepancy, in
which case, more frequent audits will be permitted; and (iii) the Audit Rights
Holder shall only be entitled to audit books and records of the Auditee from the
three (3) Agreement Years prior to the Agreement Year in which the audit request
is made.

 

  (d) In order to initiate an audit for a particular Agreement Year, the Audit
Rights Holder must provide written notice to the Auditee. The Audit Rights
Holder shall provide the Auditee with notice of one or more proposed dates of
the audit not less than forty-five (45) calendar days prior to the first
proposed date. The Auditee will reasonably accommodate the scheduling of such
audit. The Auditee shall reasonably cooperate with such audit.

 

  (e) The audit report and basis for any determination by an Audit Team shall be
made available for review and comment by the Auditee, and the Auditee shall have
the right, at its expense, to request a further determination by such Audit Team
as to matters which the Auditee disputes (to be completed no more than thirty
(30) calendar days after the first determination is provided to such Auditee and
to be limited to the disputed matters). If the Parties disagree as to such
further determination, the Audit Rights Holder and the Auditee shall mutually
select an internationally-recognized independent accounting firm that shall make
a final determination as to the remaining matters in dispute that shall be
binding upon the Parties.

If the audit shows any under-reporting or underpayment, or overcharging by any
Party, that under-reporting, underpayment or overcharging shall be reported to
the Audit Rights Holder and the underpaying or overcharging Party shall remit
such underpayment or reimburse such overcompensation to the underpaid or
overcharged Party within thirty (30) calendar days of receiving the audit
report. Further, if the audit for an Agreement Year shows an under-reporting or
underpayment or an overcharge by any Party for that period in excess of *** of
the amounts properly determined, the underpaying or overcharging Party, as the
case may be, shall reimburse the applicable underpaid or overcharged Party, for
its respective audit fees and reasonable out-of-pocket expenses in connection
with said audit, which reimbursement shall be made within thirty (30) calendar
days of receiving appropriate invoices and other support for such audit-related
costs.

 

12.3 Accounting Standards. All costs and expenses and other financial
determinations with respect to this Agreement shall be determined in accordance
with Accounting Standards, as generally and consistently applied by the Parties.

 

47



--------------------------------------------------------------------------------

12.4 Taxes. Any withholding or other taxes that either Party or its Affiliates
are required by Law to withhold or pay on behalf of the other Party, with
respect to any payments to it hereunder, shall be deducted from such payments
and paid to the applicable Governmental Authority contemporaneously with the
remittance to the other Party; provided, however, that the withholding Party
shall furnish the other Party with proper evidence of the taxes so paid. Each
Party shall furnish the other Party with appropriate documents to secure
application of the most favorable rate of withholding tax under applicable Law.

 

12.5 Payment Currency. All amounts due under this Agreement shall be paid to the
designated Party in United States Dollars.

 

12.6 Payments. The Parties agree that, unless otherwise mutually agreed by the
Parties or otherwise provided in this Agreement, amounts due by one Party to the
other shall be payable by wire transfer of immediately available funds in United
States dollars within thirty (30) days after receipt of the corresponding
statement or invoice to a bank account, details of which are to be communicated
by the receiving party. If a Party fails to pay any invoiced amount when due,
interest may be charged by the other Party equal to the lesser of one percent
(1%) or the highest rate permitted by law on the outstanding amount for each
month or portion thereof that such amount is overdue.

SECTION 13

REPRESENTATIONS AND WARRANTIES

 

13.1 Mutual Representations and Warranties. Each of the NOVARTIS Parties,
severally and not jointly, and ENDO represents and warrants to the other as
follows: (a) it is duly organized and validly existing under the Laws of its
jurisdiction of incorporation; (b) it has full corporate power and authority and
has taken all corporate action necessary to enter into and perform this
Agreement; (c) the execution and delivery by it of this Agreement and the
performance by it of its obligations hereunder will not constitute a breach of,
or conflict with, its organizational documents nor any other material agreement
or arrangement by which it is bound; (d) this Agreement is its legal, valid and
binding obligation, enforceable in accordance with the terms and conditions
hereof, except as such enforcement may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting the
rights and remedies of creditors and (ii) general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law); and (e) no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee in connection with this Agreement or the
transactions contemplated hereby based on arrangements made by it or on its
behalf.

 

13.2 Representations and Warranties of ENDO. ENDO represents and warrants to
NOVARTIS as follows:

 

  (a) ENDO is not insolvent and will not be insolvent as a result of, or
immediately following, execution of this Agreement or payment of the Upfront
Payment, under any bankruptcy, receivership or insolvency law, and has been
paying its debts as they become due and within vendor terms, in all material
respects;

 

48



--------------------------------------------------------------------------------

  (b) ENDO has or will have cash available in sufficient amounts so as to enable
it to satisfy its payment obligations hereunder as and when they become due;

 

  (c) neither ENDO nor any of its Affiliates, nor, to ENDO’s knowledge, any of
their respective officers, directors, employees or agents has been (i) convicted
of an offense related to any federal or state health care program; (ii) excluded
or otherwise rendered ineligible for Federal or State health care program
participation; (iii) debarred under Subsection (a) or (b) of Section 306 of the
Act or (iv) debarred by the FDA under the provisions of the Generic Drug
Enforcement Act of 1992, as amended, or any other applicable Laws; and

 

  (d) Except for development activities pursuant to this Agreement, neither ENDO
nor any of its Affiliates is itself Developing or collaborating with a Third
Party to Develop any *** used to treat *** in humans to be Commercialized in the
Territory.

 

13.3 Representations and Warranties of the NOVARTIS Parties. Each of the
NOVARTIS Parties, severally and not jointly, represents and warrants to ENDO as
follows:

 

  (a) NOVARTIS AG is the owner of, or has exclusive rights to, the Product
Trademark and NOVARTIS is the owner of, or has exclusive rights to, the Licensed
Product NDA, in each case free and clear of liens and encumbrances that would
reasonably be expected to have a material adverse effect on the rights granted
to ENDO under this Agreement (a “Material Adverse Effect”). The NOVARTIS Parties
have not granted rights in the Product Trademark or the Licensed Product NDA to
any Third Party which are inconsistent with the rights granted to ENDO under
this Agreement or would have a Material Adverse Effect;

 

  (b) To the knowledge of the NOVARTIS Parties, each facility owned or
controlled by NOVARTIS or its Affiliates and currently used in the manufacture
of the Licensed Product is in compliance with all applicable Laws, except for
any non-compliance that would not reasonably be expected to have a Material
Adverse Effect;

 

  (c) Neither of the NOVARTIS Parties has received any written claims
challenging the ownership, validity or scope of the Product Trademark or the
Licensed Product NDA or any other NOVARTIS Technology or NOVARTIS AG Technology
that would reasonably be expected to have a Material Adverse Effect. To the
knowledge of the NOVARTIS Parties, no Person has any intellectual property
rights in the Territory that would reasonably be expected to prevent the
NOVARTIS Parties or ENDO from performing its obligations hereunder in accordance
with this Agreement, in either case, in any material respect;

 

49



--------------------------------------------------------------------------------

  (d) The NOVARTIS Parties will not create, incur, or permit to exist on or to
the Product Trademark or the Licensed Product NDA any lien or claim, in each
case that would reasonably be expected to have a Material Adverse Effect;

 

  (e) (i) NOVARTIS has provided ENDO, or given ENDO access to, true and complete
paper or electronic copies of the NDA and material FDA correspondence relating
to the NDA, provided that any information relating to the clinical programs for
the Licensed Product was not disclosed or was redacted. (ii) NOVARTIS has not
failed to disclose any information relating to the Licensed Product and within
the control of NOVARTIS or its Affiliates requested pursuant to ENDO’s due
diligence request list attached hereto as Schedule 13.3(e), which failure would,
to the knowledge of NOVARTIS, reasonably be expected to have a Material Adverse
Effect. (iii) In Developing the Licensed Product, to its knowledge, NOVARTIS has
not misappropriated any trade secret of any Third Party which misappropriation
would reasonably be expected to have a Material Adverse Effect; and

 

  (f) Except as set forth on Schedule 13.3(f) and except as provided in this
Agreement, neither NOVARTIS nor any of its Affiliates is Developing or
collaborating with a Third Party to Develop any *** for use in treating pain in
humans to be Commercialized in the Territory.

 

13.4 DISCLAIMER OF WARRANTIES. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY HERETO MAKES ANY, AND HEREBY EXPRESSLY DISCLAIMS ANY AND ALL
REPRESENTATIONS, GUARANTEES, OR WARRANTIES, IMPLIED, STATUTORY OR OTHERWISE, IN
CONNECTION WITH THIS AGREEMENT, THE LICENSED PRODUCT (INCLUDING THE SAFETY OR
EFFICACY THEREOF) OR OTHERWISE WITH RESPECT TO THE SUBJECT MATTER HEREOF,
INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE, NON-INFRINGEMENT OR COVERAGE OF ANY PRODUCT BY OR VALIDITY OF
ANY PATENTS, AND ANY AND ALL WARRANTIES THAT MAY ARISE OUT OF COURSE OF DEALING,
COURSE OF PERFORMANCE, OR USAGE OF TRADE. EXCEPT AS SET FORTH IN SECTION
13.3(e)(ii) ABOVE, NEITHER NOVARTIS, ITS AFFILIATES NOR ANY OTHER PERSON SHALL
HAVE OR BE SUBJECT TO ANY LIABILITY TO ENDO OR ANY OTHER PERSON RESULTING FROM
THE DISTRIBUTION TO ENDO, OR ENDO’S USE OF, ANY INFORMATION, DOCUMENTS OR
MATERIALS MADE AVAILABLE TO ENDO IN ANY “DATA ROOMS”, MANAGEMENT PRESENTATIONS
OR IN ANY OTHER FORM IN EXPECTATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 

50



--------------------------------------------------------------------------------

SECTION 14

CONFIDENTIALITY

 

14.1 Confidential Information. Each of NOVARTIS and ENDO acknowledges that all
Confidential Information provided by the other Party or its respective
Affiliates is confidential or proprietary to such other Party or its respective
Affiliates and agrees to (i) maintain such information in confidence during the
Term of this Agreement and for a period of five (5) years thereafter and
(ii) use such information solely for the purpose of performing its respective
obligations hereunder. Each of NOVARTIS and ENDO covenants that neither it nor
any of its respective Affiliates shall disclose any such information except to
its or its Affiliates’ Representatives solely for purposes of performing its
obligations under this Agreement; provided, that such Representatives are
subject to substantially the same confidentiality obligations as the Parties
hereunder. The foregoing confidentiality obligations shall not apply to
Confidential Information which is required to be disclosed to a Governmental
Authority by applicable Law, in which case the disclosing Party shall promptly
notify the other Party of such disclosure and the procedures, such as a
protective order, instituted to protect the confidentiality of the Confidential
Information to be disclosed.

 

14.2 Injunctive Relief. Each Party acknowledges that damages resulting from
disclosure of the Confidential Information will be an inadequate remedy and
that, in the event of any such disclosure or any indication of an intent to
disclose such information, a Party (or its Affiliates) owning such information
will be entitled to injunctive relief or other equitable relief in addition to
any and all remedies available at law or in equity, including the recovery of
damages and reasonable attorneys’ fees.

 

14.3

Publicity. ENDO agrees not to issue any press releases or other non-promotion
related written communications to the media, including question and answer
documents and standby statements, concerning this Agreement without the prior
written consent of NOVARTIS to the form, timing and content of any such release
or other non-promotion related written communication except as set forth below;
provided, that NOVARTIS shall have sole approval of all scientific publications,
subject to the right of ENDO to review and provide comments with respect to any
such publications, which NOVARTIS shall consider in good faith. ENDO shall
provide NOVARTIS a reasonable opportunity (but no less than seventy-two
(72) hours, except as required by Law) to review such press release or other
non-promotion related written communication in order to provide its consent,
which consent shall not be unreasonably withheld or delayed. NOVARTIS shall
provide ENDO a reasonable opportunity (but no less than seventy-two (72) hours,
except as required by Law) to review any press release or other non-promotion
related written communications to the media to be issued or made by NOVARTIS
with respect to this Agreement or the promotion of the Licensed Product in the
Territory in order for ENDO to provide its comments with respect thereto, which
will be considered by NOVARTIS in good faith but with no obligation on the part
of NOVARTIS to accept. Except as required by Law or by the rules of a nationally
recognized stock exchange, neither Party (or their respective Affiliates) shall
disclose to any Third Party, under any circumstances, any terms of this
Agreement without the prior written consent of the other Party, which consent
shall not be unreasonably withheld. In the event a disclosure is required by Law

 

51



--------------------------------------------------------------------------------

 

or by the rules of a nationally recognized stock exchange, the Parties shall
coordinate with each other with respect to the timing, form and content of such
required disclosure. In the event the Parties are unable to agree on the form or
content of any such required disclosure, such disclosure shall be limited to the
minimum required, as determined by the disclosing Party in consultation with its
legal counsel.

SECTION 15

INDEMNITY; PRODUCT LIABILITY

 

15.1 Indemnity.

 

  (a) Each Party (the “Indemnifying Party”) shall indemnify and hold harmless
the other Party, its Affiliates and their respective officers, directors,
employees and agents (collectively, the “Indemnified Party”) from and against
all claims, demands, losses, liabilities, damages, fines, costs and expenses,
including reasonable attorneys’ fees and costs and amounts paid in settlement
(collectively, “Damages”), arising out of:

 

  (i) the negligence, recklessness, bad faith, intentional wrongful acts or
omissions of the Indemnifying Party or its Affiliates or Representatives in
connection with activities undertaken pursuant to this Agreement, except to the
extent that Damages arise out of the negligence, recklessness, bad faith or
intentional wrongful acts, or omissions committed by the Indemnified Party or
its Affiliates (or, to the extent permitted under this Agreement, their
respective Representatives working on their behalf); and

 

  (ii) breach by the Indemnifying Party or its Affiliates or Representatives of
the covenants and agreements of, or the representations and warranties made by
it in, this Agreement.

 

  (b) Except as otherwise provided in Section 11, the Party entitled to
indemnification under this Section 15 shall notify the Party potentially
responsible for such indemnification promptly of becoming aware of any claim or
claims asserted or threatened against the Indemnified Party which could give
rise to a right of indemnification under this Agreement; provided, however, that
the failure to give such notice shall not relieve the Indemnifying Party of its
indemnity obligation hereunder except to the extent that such failure materially
prejudices its rights hereunder.

 

  (c)

Except as otherwise provided in Section 11, and except in connection with any
claim based on actual or alleged violation of Law, the Indemnifying Party shall
have the right to defend, at its sole cost and expense, such claim by all
appropriate proceedings; provided, however, that the Indemnifying Party may not
enter into any compromise or settlement unless (i) such compromise or settlement
includes as an unconditional term thereof, the giving by the plaintiff to the
Indemnified Party of a release from all liability in respect of such claim; and
(ii) the Indemnified Party

 

52



--------------------------------------------------------------------------------

 

consents to such compromise or settlement; provided, that such consent shall not
be required if such compromise or settlement does not involve (A) any admission
of legal wrongdoing by the Indemnified Party, (B) any payment by the Indemnified
Party that is not indemnified hereunder or (C) the imposition of any equitable
relief against the Indemnified Party.

 

  (d) Except as otherwise provided in Section 11, the Indemnified Party may
participate in, but not control, any defense or settlement of any claim
controlled by the Indemnifying Party pursuant to this Section 15.1 and if such
claim is being defended by the Indemnifying Party, the Indemnified Party shall
bear its own costs and expenses with respect to such participation.

 

15.2 Product Liability.

 

  (a) ENDO shall indemnify and hold NOVARTIS harmless, in the manner set forth
in Section 15.1, for Damages arising out of or resulting from any claims,
actions, suits, proceedings, hearings, investigations or demands of Third
Parties that involve death or bodily injury to any individual, including any
product liability actions (collectively, “Product Liability Claims”), other than
any such Damages which are set forth in Section 15.2 (b).

 

  (b) NOVARTIS shall indemnify and hold ENDO harmless, in the manner set forth
in Section 15.1, for Damages arising out of or resulting from Product Liability
Claims attributable to NOVARTIS’ negligence, recklessness, bad faith,
intentional wrongful acts, or breach of this Agreement, including the failure of
any Licensed Product to meet the Specifications, the requirements of the
Licensed Product NDA, GMP Requirements and/or all applicable Laws, or to a
manufacturing defect.

SECTION 16

FORCE MAJEURE

 

16.1

Force Majeure. In the event of strikes, lock-outs, earthquakes, fires, storms,
floods, wars, acts of terrorism, explosions or, in the case of NOVARTIS’
obligations, unavailability of raw materials for Licensed Product due to any of
the aforementioned events (“Force Majeure”), the Parties agree that, if either
NOVARTIS or ENDO finds itself wholly or partially unable to fulfill its
respective obligations in this Agreement by reasons of Force Majeure, the Party
affected will advise the other Party in writing of its inability to perform,
giving a detailed explanation of the occurrence of the event which excuses
performance as soon as possible after the cause or event has occurred. If such
notice is given, the performance of the Party giving the notification, except
the payment of funds (subject to the provision below), shall be abated, and any
time deadlines shall be extended for so long as performance may be prevented by
Force Majeure. Except for the payment of funds that are or become due and
payable, neither Party shall be required to make up any performance that was
prevented by Force Majeure. Anything herein to the contrary notwithstanding,
ENDO shall not be obligated to make Guaranteed Minimum Royalty payments or

 

53



--------------------------------------------------------------------------------

 

perform its minimum Detailing and A&P commitments during the period of time that
NOVARTIS is unable to meets its obligations in respect of manufacture and
delivery of Licensed Products as a result of Force Majeure.

SECTION 17

TERM AND TERMINATION

 

17.1 Term.

 

  (a) The term of this Agreement shall begin on the Execution Date and expire at
the end of the fifth (5th) Agreement Year, unless extended in accordance with
this subsection (a) or sooner terminated as provided in this Agreement (the
“Initial Term”). The term of this Agreement shall be extended for a period of
one (1) year (each, a “Renewal Term”) at the expiration of the Initial Term and
each Renewal Term, as applicable, unless (i) ENDO shall provide written notice
of non-renewal to NOVARTIS at *** months prior to the expiration of the Initial
Term or the first Renewal Term, as applicable, or (ii) either Party shall
provide written notice of non-renewal to the other Party at least six (6) months
prior to the expiration of any Renewal Term after the first Renewal Term.

 

  (b) As used herein, the “Term of this Agreement” shall mean the Initial Term
and the Renewal Terms, if any.

 

17.2 Automatic Termination. This Agreement shall automatically terminate upon
the Launch in the Territory of any OTC ***.

 

17.3 Termination. This Agreement shall be terminable forthwith upon reasonable
written notice, if one or more of the following events should occur:

 

  (a) by either Party, if the other Party commits a material breach of this
Agreement, which breach shall not have been remedied within (i) ninety (90) days
from the giving of written notice requiring such breach (other than a payment
default) to be remedied if such breach is capable of being cured during such
ninety (90) day period, or (ii) thirty (30) days from the giving of notice by
either Party to the other of default by the other Party in any payment required
under this Agreement;

 

  (b) without limiting the foregoing, ENDO’s failure to deliver at least ***
percent (***%) of the minimum Details or Primary Details to Target Prescribers
in accordance with Section 4.4(b) in any Agreement Semester (taking into account
ENDO’s right to cure any such shortfall in the next Agreement Quarter) shall
constitute a valid basis for NOVARTIS to terminate this Agreement pursuant to
Section 17.3(a);

 

  (c) by ENDO, by written notice on or after the Launch in the Territory of a
Generic Diclofenac Product;

 

54



--------------------------------------------------------------------------------

  (d) by ENDO, by written notice given on or after the Launch in the Territory
of an *** that does not result in the declassification of the Licensed Product
as an Rx ***, as compared to Net Sales during the six month period before such
Launch, by *** percent (***%) or more, or (II) at the expiration of either of
*** Launch Three Month Reference Periods, Net Sales for such OTC Launch Three
Month Reference Period have declined, as compared to Net Sales during the three
calendar month period before such Launch, by *** percent (***%) or more, or if
at the last day of the *** Launch Three Month Reference Period, the number of
“covered lives” eligible for third party reimbursement in respect to purchases
of Licensed Product as referenced by the Managed Markets Information Service in
its most recent report have declined by *** percent (***%) or more as compared
to the number of “covered lives” immediately prior to such Launch;

 

  (e) by ENDO in the event that, following the Regulatory Exclusivity Period,
Net Sales in any Agreement Semester are less than $***;

 

  (f) by NOVARTIS, by written notice given on or after the Launch in the
Territory of an OTC Equivalent Product by NOVARTIS, its Affiliates or any Third
Party that does not result in the declassification of the Licensed Product as an
Rx Product, following which Net Sales in any Agreement Semester are less than
$***;

 

  (g) by ENDO in the event that (i) the Licensed Product becomes subject to a
validated safety signal of significant concerns regarding patient safety with
respect to the Licensed Product, or (ii) either Party receives notice from a
Governmental Authority, independent review committee, data safety monitoring
board or another similar clinical trial or post-marketing monitoring body
concluding significant concern regarding a patient safety issue with respect to
the Licensed Product, in the case of (i) or (ii) which would reasonably be
expected to seriously impact the long-term viability of the Licensed Product;

 

  (h) by either Party, if the other Party becomes incapable, for a period of one
hundred and eighty (180) days, of performing any of its material obligations
under this Agreement because of Force Majeure, despite such adversely affected
Party’s commercially reasonable efforts to perform;

 

  (i) by either Party, if the other Party commences a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar Law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or similar official of it or of any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any corporate action to authorize any of the foregoing;

 

55



--------------------------------------------------------------------------------

  (j) by either Party, if the other Party has an involuntary case or other
proceeding commenced against it seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar Law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
remains undismissed and unstayed for a period of ninety (90) days; or an order
for relief is entered against such Party under applicable bankruptcy Laws as now
or hereafter in effect;

 

  (k) by either Party, if the other Party is unable to pay its debts as they
become due, has explicitly or implicitly suspended payment of any debts as they
become due (except debts contested in good faith), or if the creditors of such
Party have taken over its management; and

 

  (l) by ENDO after the Initial Term, upon one hundred eighty (180) days’ prior
written notice to NOVARTIS.

 

17.4 Survival of Obligations. Notwithstanding any expiration or termination of
this Agreement, (a) neither NOVARTIS nor ENDO shall be relieved of any
liabilities or obligations incurred by such Party prior to such termination,
(b) Sections 2.3, 4.4(c) (with respect to any shortfall in minimum Details prior
to expiration or termination and ENDO’s right to recoup any overpayment in the
event that any such shortfall has been satisfied in accordance with this
Agreement), 5 (to the extent applicable to Section 17.5(b)), 5.10 (with respect
to each Party’s reporting obligations with respect to matters occurring prior to
the expiration or termination), 6.1 through 6.4, 7.2(a) (to the extent
applicable to Section 17.5(b)), 8.1(b) and (c) (solely with respect to NOVARTIS’
switch rights and access to data from clinical studies), 9.2, 11, 12, 14, 15,
17.4, 17.5, 17.6, 18 (only insofar as such Section relates to the obligations of
the Parties prior to such termination or expiration), 19 and 20 shall survive
any expiration or termination of this Agreement, and (c) in the event that this
Agreement is terminated by NOVARTIS under Section 17.3(a) or (b), then
Section 10.2 (Non-Compete) shall survive in respect to ENDO for the balance of
the Initial Term.

 

17.5 Effect of Expiration or Termination.

 

  (a) General. Notwithstanding any other rights or obligations a Party or its
Affiliates may have under this Agreement or under Law, except as otherwise
provided herein, upon expiration or termination of this Agreement, all rights
and licenses granted by NOVARTIS to ENDO and its Affiliates and all rights and
licenses granted by ENDO to NOVARTIS and its Affiliates hereunder shall
terminate and revert to the Party granting such rights and all of the Parties’
obligations under this Agreement shall, except as specifically provided in
Section 17.4 or 17.5, cease, terminate and be of no further force and effect
from and after the effective date of expiration or termination. The Parties and
their Affiliates shall cooperate in informing relevant Governmental Authorities
of the cessation of ENDO’s activities in relation to the Licensed Product. In
addition, the Parties shall, and shall ensure that their respective Affiliates,
promptly return or destroy (subject to written certification of the latter) to
the other Party all written Confidential Information, and all copies thereof
(except one copy which may be kept for record-keeping purposes only), belonging
to such other Party.

 

56



--------------------------------------------------------------------------------

  (b) Supply Obligations. Following expiration or termination of this Agreement,
ENDO shall continue to be responsible for all returns, rebates, refunds,
chargebacks, open purchase orders, any applicable disposal costs and other
payments or obligations in respect of Licensed Product sold during the Term of
this Agreement. Subject to the terms and conditions of this Agreement, including
Section 5, NOVARTIS shall provide sufficient Licensed Product to ENDO in order
to allow ENDO to meet the requirements of all open purchase orders. For a period
of up to *** months following expiration or termination of this Agreement, to
the extent permitted by applicable Law, ENDO shall be permitted to sell Licensed
Product, subject to paying royalties under Section 7.2(a), to fulfill such open
purchase orders and otherwise to sell off its inventory, including that
purchased pursuant to the next sentence. In addition, upon the written request
of NOVARTIS made within thirty (30) days of the expiration of the Term, ENDO
shall purchase from Novartis (i) all Licensed Product then held in inventory by
NOVARTIS or its Affiliates for sale in the Territory, at the price set forth in
Section 5.9(a) and (ii) all raw materials and other components held in inventory
by NOVARTIS or its Affiliates for use in connection with the manufacture of
Licensed Product for sale in the Territory, at cost, to the extent such items
relate to binding purchase orders from customers and reasonable levels of safety
stock.

 

  (c) Assignment of CSO. To the extent requested by NOVARTIS, ENDO shall cause
any contracts with approved Contract Sales Organizations to be assigned to
NOVARTIS effective upon expiration or termination of this Agreement and shall
provide full transition cooperation to NOVARTIS.

 

17.6 Remedies. Except as otherwise expressly set forth in this Agreement, the
termination provisions of this Section 17 are in addition to any other relief
and remedies available to either Party at law in equity or otherwise.

SECTION 18

INSURANCE

 

18.1 ENDO and NOVARTIS shall each at its own expense obtain and maintain
insurance of the type and amount described in this Section 18. Neither Party
shall do or omit to do any act, matter or thing which could prejudice or render
voidable any such insurance. The insurance obligations hereunder may be met by a
program of self-insurance.

The Parties agree that each will maintain during the performance of this
Agreement the following insurance in amounts no less than that specified for
each type:

 

  (a) General liability insurance with combined limits of not less than
$1,000,000 per occurrence and $1,000,000 per accident for bodily injury,
including death and property damage;

 

57



--------------------------------------------------------------------------------

  (b) Worker’s compensation and disability insurance in the amount required by
the Law of the State in which the Party’s employees are located and employers
liability insurance with limits of not less than $1,000,000 per occurrence;

 

  (c) Auto liability insurance with combined limits of not less than $1,000,000
per occurrence and $1,000,000 per accident for bodily injury, including death
and property damage; and

 

  (d) Excess liability insurance with combined limits of not less than
$3,000,000 per occurrence and $3,000,000 per accident for bodily injury,
including death and property damage.

Each Party will provide to the other Party evidence of its insurance and not
less than thirty (30) days prior written notice of any cancellation of its
coverage or reduction in coverage from the requirements stated herein.

SECTION 19

NON-SOLICITATION OF EMPLOYEES

 

19.1 Non-Solicitation of Employees. During the Term of this Agreement, and for a
period of one (1) year following the expiration or termination thereof, NOVARTIS
AG, NOVARTIS, ENDO and ENDO’s Affiliates shall not, directly or indirectly,
recruit or solicit any employee of the other Party or its Affiliates with whom
such Party has (i) come into contact with, (ii) learned of, or (iii) interacted
with, in each case in connection with activities undertaken in connection with
this Agreement, without the prior written consent of the other Party, except
pursuant to general solicitation not targeted at such employees.

SECTION 20

MISCELLANEOUS

 

20.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York, without regard to the
conflict of laws principles thereof.

 

20.2 Jurisdiction. Any disputes between the Parties relating to this Agreement
shall be subject to the exclusive jurisdiction and venue of the federal courts
located in the Southern District of New York (without restricting any right of
appeal), and the Parties hereby waive any objection which they may have now or
hereafter to the laying of venue of any proceedings in such courts and to any
claim that such proceedings have been brought in an inconvenient forum, and
further agree that a judgment or order in any such proceedings shall be binding
upon each of them and may be enforced in the courts of any other jurisdiction.

 

58



--------------------------------------------------------------------------------

20.3 Waiver. Waiver by a Party of a breach hereunder by the other Party shall
not be construed as a waiver of any succeeding breach of the same or any other
provision. No delay or omission by a Party in exercising or availing itself of
any right, power or privilege hereunder shall preclude the later exercise of any
such right, power or privilege by such Party. No waiver shall be effective
unless made in writing with specific reference to the relevant provision(s) of
this Agreement and signed by a duly authorized representative of the Party
granting the waiver.

 

20.4 Notices. All notices required or permitted hereunder shall be given in
writing and sent by confirmed facsimile transmission, or mailed postage prepaid
by certified or registered mail (return receipt requested), or sent by a
nationally recognized express courier service, or hand-delivered at the
following address:

If to NOVARTIS AG:

Novartis, AG

Lichtstrasse 35

CH-4056 Basel

Switzerland

Facsimile: 41 61 3247826

Attention: General Counsel

With a copy to:

Novartis Consumer Health, Inc.

200 Kimball Drive

Parsippany, NJ 07054-0622

Facsimile: (973) 503-8450

Attention: General Counsel

If to NOVARTIS:

Novartis Consumer Health, Inc.

200 Kimball Drive

Parsippany, NJ 07054-0622

Facsimile: 973-503-8458

Attention: General Counsel

With a copy to:

Novartis Consumer Health, Inc.

200 Kimball Drive

Parsippany, NJ 07054-0622

Facsimile: (973) 503-8450

Attention: General Counsel

 

59



--------------------------------------------------------------------------------

If to ENDO:

ENDO Pharmaceuticals Inc.

100 Endo Boulevard

Chadds Ford, PA 19317

Attention: Chief Legal Officer

FAX (610) 558-9684

All notices shall be deemed made upon receipt by the addressee as evidenced by
the applicable written receipt.

 

20.5 Entire Agreement; Confidentiality Agreement. This Agreement (including the
Exhibits and Schedules) contains the complete understanding of the Parties with
respect to the subject matter hereof and supersedes all prior understandings and
writings relating to the subject matter hereof. The Parties acknowledge and
agree that, as of the Execution Date, all Confidential Information disclosed by
a Party or its Affiliates pursuant to the Confidentiality Agreement between the
Parties dated December 6, 2007 shall be included in the Confidential Information
subject to this Agreement and such Confidentiality Agreement shall terminate and
have no further force or effect as between the Parties or their Affiliates;
provided, that the foregoing shall not relieve any Person of any right or
obligation accruing under the Confidentiality Agreement prior to the Execution
Date.

 

20.6 Amendments. No provision in this Agreement shall be supplemented, deleted,
amended or waived except in a writing executed by NOVARTIS and ENDO.

 

20.7 Headings. Headings in this Agreement are for convenience of reference only
and shall not be considered in construing this Agreement.

 

20.8 Severability. If any provision of this Agreement is held unenforceable by a
court or tribunal of competent jurisdiction because it is invalid or conflicts
with any Law of any relevant jurisdiction, the validity of the remaining
provisions shall not be affected. The Parties shall negotiate a substitute
provision that, to the extent possible, accomplishes the original business
purpose of the Parties.

 

20.9 Assignment. Except as otherwise expressly provided herein, neither this
Agreement nor any of the rights or obligations hereunder may be assigned by
either Party without the prior written consent of the other Party, which consent
shall not be unreasonably withheld. Notwithstanding the first sentence of this
Section 20.9, either Party may assign this Agreement (i) to any Affiliate of
such Party or (ii) to any other Person who acquires all or substantially all of
the business of the assigning Party by merger, sale of assets or otherwise,
provided, that, the Affiliate or acquiring Person affirmatively assumes and
agrees in writing to perform and comply with all of the obligations of such
Party under this Agreement as they apply to such Party and its Affiliates, and
in the case of (ii) only provides a copy thereof to the other Party upon
consummation of such transaction. The assigning Party shall remain liable
hereunder notwithstanding any such assignment. Any attempted assignment in
violation hereof shall be void.

 

60



--------------------------------------------------------------------------------

20.10 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective successors and permitted
assigns.

 

20.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

20.12 Third-Party Beneficiaries. Except as expressly provided in Section 15.1,
none of the provisions of this Agreement shall be for the benefit of or
enforceable by any Third Party including any creditor of any Party hereto. No
such Third Party shall obtain any right under any provision of this Agreement or
shall by reason of any such provision make any claim in respect of any debt,
liability or obligation (or otherwise) against any Party hereto.

 

20.13 Relationship of the Parties; Tax Treatment. Each Party shall bear its own
costs incurred in the performance of its obligations hereunder without charge or
expense to the other except as expressly provided in this Agreement. Neither
NOVARTIS nor ENDO shall have any responsibility for the hiring, termination or
compensation of the other Party’s employees or for any employee compensation or
benefits of the other Party’s employees. No employee or representative of a
Party shall have any authority to bind or obligate the other Party to this
Agreement for any sum or in any manner whatsoever, or to create or impose any
contractual or other liability on the other Party without said Party’s approval.
For all purposes, and notwithstanding any other provision of this Agreement to
the contrary, ENDO’s legal relationship under this Agreement to NOVARTIS shall
be that of independent contractor. Nothing in this Agreement shall be construed
to establish a relationship of partners or joint venturers. This Agreement shall
not be construed, nor will either Party construe it, as a partnership for tax
purposes.

 

20.14 Specific Performance. Each of the Parties acknowledges and agrees that the
other Party may be damaged irreparably in the event any of the provisions of
this Agreement are not performed in all material respects or otherwise are
breached. Accordingly, and notwithstanding anything herein to the contrary, each
of the Parties agrees that the other Party will be entitled to injunctive relief
to prevent breaches of the provisions of this Agreement, and/or to enforce
specifically this Agreement and the terms and provisions hereof, in any action
instituted in any court or tribunal having jurisdiction over the Parties and the
matter, without posting any bond or other security, and that such injunctive
relief shall be in addition to any other remedies to which such Party may be
entitled, at law or in equity.

 

20.15 Further Assurances and Actions. Each of the Parties hereto, upon the
request of the other Party hereto, shall, without further consideration, do,
execute, acknowledge and deliver or cause to be done, executed, acknowledged or
delivered all such further acts, deeds, documents, assignments, transfers,
conveyances, powers of attorney and assurances as may be reasonably necessary to
effectuate any of the provisions of this Agreement.

 

61



--------------------------------------------------------------------------------

20.16 LIMITATION OF DAMAGES. IN NO EVENT SHALL ENDO OR NOVARTIS BE LIABLE FOR
SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING LOSS OF
PROFITS) SUFFERED BY THE OTHER PARTY, EXCEPT FOR ANY SUCH DAMAGES PAID TO A
THIRD PARTY AS PART OF A THIRD-PARTY CLAIM, PROVIDED, THAT THE FOREGOING SHALL
NOT PRECLUDE A PARTY FROM SEEKING ANY SUCH DAMAGES RESULTING FROM FRAUD
(INCLUDING ANY WILLFUL MISREPRESENTATION, WILLFUL MISCONDUCT OR WILLFUL
CONCEALMENT BY A PARTY) AND/OR WILLFUL BREACH.

[Remainder of page intentionally left blank]

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, NOVARTIS AG, NOVARTIS and ENDO have caused this Agreement to
be executed by their duly authorized representatives as of the day and year
first above written.

 

NOVARTIS, AG By  

/s/ Peter Rupprecht

Name:   Peter Rupprecht Title:   Authorized Signatory By  

/s/ Paul David Burns

Name:   Paul David Burns Title:   Authorized Signatory NOVARTIS CONSUMER HEALTH,
INC. By  

/s/ Larry P. Allgaier

Name:   Larry P. Allgaier Title:   OTC CEO ENDO PHARMACEUTICALS INC. By  

/s/ Nancy J. Wysenski

Name:   Nancy J. Wysenski Title:   Chief Operating Officer

[Signature Page to License and Supply Agreement]



--------------------------------------------------------------------------------

Schedule 1.95

PhRMA Code

PhRMA Code on Interactions with Healthcare Professionals

Preamble

The Pharmaceutical Research and Manufacturers of America (PhRMA) represents
research-based pharmaceutical and biotechnology companies. Our members develop
and market new medicines to enable patients to live longer and healthier lives.

Ethical relationships with healthcare professionals are critical to our mission
of helping patients by developing and marketing new medicines. An important part
of achieving this mission is ensuring that healthcare professionals have the
latest, most accurate information available regarding prescription medicines,
which play an ever-increasing role in patient healthcare. This document focuses
on our interactions with healthcare professionals that relate to the marketing
of our products.

Effective marketing of medicines ensures that patients have access to the
products they need and that the products are used correctly for maximum patient
benefit. Our relationships with healthcare professionals are critical to
achieving these goals because they enable us to –

 

  •  

inform healthcare professionals about the benefits and risks of our products,

 

  •  

provide scientific and educational information,

 

  •  

support medical research and education, and

 

  •  

obtain feedback and advice about our products through consultation with medical
experts.

In interacting with the medical community, we are committed to following the
highest ethical standards as well as all legal requirements. We are also
concerned that our interactions with healthcare professionals not be perceived
as inappropriate by patients or the public at large. This Code is to reinforce
our intention that our interactions with healthcare professionals are to benefit
patients and to enhance the practice of medicine. The Code is based on the
principle that a healthcare professional’s care of patients should be based, and
should be perceived as being based, solely on each patient’s medical needs and
the healthcare professional’s medical knowledge and experience.

Therefore, PhRMA adopts, effective July 1, 2002, the following voluntary Code on
relationships with healthcare professionals. This Code addresses interactions
with respect to marketed products and related pre-launch activities. It does not
address relationships with clinical investigators relating to pre-approval
studies.

 

1



--------------------------------------------------------------------------------

PhRMA Code on Interactions with Healthcare Professionals

 

1. BASIS OF INTERACTIONS

Our relationships with healthcare professionals are intended to benefit patients
and to enhance the practice of medicine. Interactions should be focused on
informing healthcare professionals about products, providing scientific and
educational information, and supporting medical research and education.

 

2. INFORMATIONAL PRESENTATIONS BY OR ON BEHALF OF A PHARMACEUTICAL COMPANY

Informational presentations and discussions by industry representatives and
others speaking on behalf of a company provide valuable scientific and
educational benefits. In connection with such presentations or discussions,
occasional meals (but no entertainment/recreational events) may be offered so
long as they: (a) are modest as judged by local standards; and (b) occur in a
venue and manner conducive to informational communication and provide scientific
or educational value. Inclusion of a healthcare professional’s spouse or other
guests is not appropriate. Offering “take-out” meals or meals to be eaten
without a company representative being present (such as “dine & dash” programs)
is not appropriate.

 

3. THIRD-PARTY EDUCATIONAL OR PROFESSIONAL MEETINGS

 

  a. Continuing medical education (CME) or other third-party scientific and
educational conferences or professional meetings can contribute to the
improvement of patient care and therefore, financial support from companies is
permissible. Since the giving of any subsidy directly to a healthcare
professional by a company may be viewed as an inappropriate cash gift, any
financial support should be given to the conference’s sponsor which, in turn,
can use the money to reduce the overall conference registration fee for all
attendees. In addition, when companies underwrite medical conferences or
meetings other than their own, responsibility for and control over the selection
of content, faculty, educational methods, materials, and venue belongs to the
organizers of the conferences or meetings in accordance with their guidelines.

 

  b. Financial support should not be offered for the costs of travel, lodging,
or other personal expenses of non-faculty healthcare professionals attending CME
or other third-party scientific or educational conferences or professional
meetings, either directly to the individuals attending the conference or
indirectly to the conference’s sponsor (except as set out in section 6 below).
Similarly, funding should not be offered to compensate for the time spent by
healthcare professionals attending the conference or meeting.

 

2



--------------------------------------------------------------------------------

  c. Financial support for meals or receptions may be provided to the CME
sponsors who in turn can provide meals or receptions for all attendees. A
company also may provide meals or receptions directly at such events if it
complies with the sponsoring organization’s guidelines. In either of the above
situations, the meals or receptions should be modest and be conducive to
discussion among faculty and attendees, and the amount of time at the meals or
receptions should be clearly subordinate to the amount of time spent at the
educational activities of the meeting.

 

  d. A conference or meeting shall mean any activity, held at an appropriate
location, where (a) the gathering is primarily dedicated, in both time and
effort, to promoting objective scientific and educational activities and
discourse (one or more educational presentations(s) should be the highlight of
the gathering), and (b) the main incentive for bringing attendees together is to
further their knowledge on the topic(s) being presented.

 

4. CONSULTANTS

 

  a. It is appropriate for consultants who provide services to be offered
reasonable compensation for those services and to be offered reimbursement for
reasonable travel, lodging, and meal expenses incurred as part of providing
those services. Compensation and reimbursement that would be inappropriate in
other contexts can be acceptable for bona fide consultants in connection with
their consulting arrangements. Token consulting or advisory arrangements should
not be used to justify compensating healthcare professionals for their time or
their travel, lodging, and other out-of-pocket expenses. The following factors
support the existence of a bona fide consulting arrangement (not all factors may
be relevant to any particular arrangement):

 

  •  

a written contract specifies the nature of the services to be provided and the
basis for payment of those services;

 

  •  

a legitimate need for the services has been clearly identified in advance of
requesting the services and entering into arrangements with the prospective
consultants;

 

  •  

the criteria for selecting consultants are directly related to the identified
purpose and the persons responsible for selecting the consultants have the
expertise necessary to evaluate whether the particular healthcare professionals
meet those criteria;

 

  •  

the number of healthcare professionals retained is not greater than the number
reasonably necessary to achieve the identified purpose;

 

  •  

the retaining company maintains records concerning and makes appropriate use of
the services provided by consultants;

 

  •  

the venue and circumstances of any meeting with consultants are conducive to the
consulting services and activities related to the services are the primary focus
of the meeting, and any social or entertainment events are clearly subordinate
in terms of time and emphasis.

 

3



--------------------------------------------------------------------------------

  b. It is not appropriate to pay honoraria or travel or lodging expenses to
non-faculty and non-consultant attendees at company-sponsored meetings including
attendees who participate in interactive sessions.

 

5. SPEAKER TRAINING MEETINGS

It is appropriate for healthcare professionals who participate in programs
intended to recruit and train speakers for company sponsored speaker bureaus to
be offered reasonable compensation for their time, considering the value of the
type of services provided, and to be offered reimbursement for reasonable
travel, lodging, and meal expenses, when (1) the participants receive extensive
training on the company’s drug products and on compliance with FDA regulatory
requirements for communications about such products, (2) this training will
result in the participants providing a valuable service to the company, and
(3) the participants meet the criteria for consultants (as discussed in part
4.a. above).

 

6. SCHOLARSHIPS AND EDUCATIONAL FUNDS

Financial assistance for scholarships or other educational funds to permit
medical students, residents, fellows, and other healthcare professionals in
training to attend carefully selected educational conferences may be offered so
long as the selection of individuals who will receive the funds is made by the
academic or training institution. “Carefully selected educational conferences”
are generally defined as the major educational, scientific, or policy-making
meetings of national, regional, or specialty medical associations.

 

7. EDUCATIONAL AND PRACTICE-RELATED ITEMS

 

  a. Items primarily for the benefit of patients may be offered to healthcare
professionals if they are not of substantial value ($100 or less). For example,
an anatomical model for use in an examination room primarily involves a patient
benefit, whereas a VCR or CD player does not. Items should not be offered on
more than an occasional basis, even if each individual item is appropriate.
Providing product samples for patient use in accordance with the Prescription
Drug Marketing Act is acceptable.

 

  b. Items of minimal value may be offered if they are primarily associated with
a healthcare professional’s practice (such as pens, notepads, and similar
“reminder” items with company or product logos).

 

  c. Items intended for the personal benefit of healthcare professionals (such
as floral arrangements, artwork, music CDs or tickets to a sporting event)
should not be offered.

 

4



--------------------------------------------------------------------------------

  d. Payments in cash or cash equivalents (such as gift certificates) should not
be offered to healthcare professionals either directly or indirectly, except as
compensation for bona fide services (as described in parts 4 and 5). Cash or
equivalent payments of any kind create a potential appearance of impropriety or
conflict of interest.

 

8. INDEPENDENCE OF DECISION MAKING

No grants, scholarships, subsidies, support, consulting contracts, or
educational or practice related items should be provided or offered to a
healthcare professional in exchange for prescribing products or for a commitment
to continue prescribing products. Nothing should be offered or provided in a
manner or on conditions that would interfere with the independence of a
healthcare professional’s prescribing practices.

 

9. ADHERENCE TO CODE

Each member company is strongly encouraged to adopt procedures to assure
adherence to this Code.

Frequently Asked Questions

a. Question

Under the Code, may items such as stethoscopes be offered to healthcare
professionals?

Answer

Yes, because these items primarily benefit patients, so long as the items are
not of substantial value and are only occasionally offered to the healthcare
professional. Items that are of more than minimal value and do not primarily
benefit patients are also not permitted even if they bear a company or product
name.

b. Question

Under the Code, may golf balls and sports bags be provided if they bear a
company or product name?

Answer

No. Golf balls and sports bags, even if of minimal value, do not primarily
entail a benefit to patients and are not primarily associated with the
healthcare professional’s practice, even if they bear the name of a company or
product.

c. Question

Under the Code, may healthcare professionals be provided with gasoline for their
cars if they are provided with product information at the same time?

 

5



--------------------------------------------------------------------------------

Answer

No. Items intended for the personal benefit of a healthcare professional should
not be offered.

d. Question

The Code says that informational presentations and discussions may be
accompanied by occasional, modest meals. What types of presentations and meals
would this include?

Answer

An informational presentation or discussion may be accompanied by a modest meal
provided that the venue and manner of presentation/discussion is conducive to a
scientific or educational interchange. For example, if a medical or scientific
expert (who is a consultant to or employee of the company) is providing
information about recently obtained study data to an audience of healthcare
professionals, this could be done over lunch or dinner at a quiet restaurant
providing the meal was of modest value as judged by local standards.

Following the same logic, if a sales representative is providing substantial
scientific or educational information regarding a company’s products to one or a
few healthcare practitioners, this could also be done during a modest meal which
could be at or outside of a physician’s office.

However, if the nature or location of the meal would not facilitate
communication of the information, then a meal would not be appropriate. Further,
the use of modest meals on more than an occasional basis would not be
appropriate.

e. Question

A representative of Company X provides pizza for the staff of a medical office.
Is this consistent with the Code?

Answer

This would be consistent with the Code if the representative will provide an
informational presentation to the medical staff in conjunction with the meal of
modest value, so long as the location of the presentation is conducive to a
scientific or educational communication. Merely dropping off food for the office
staff, however, would not be consistent with the Code.

f. Question

A representative of Company X invites physicians to meet to hear a scientific
and educational presentation about a new drug at the café at a nearby bookstore.
Coffee and cake are provided by the representative and, following the
presentation (which is in small groups), each physician is given a gift
certificate for books in the amount of $30. Does this conform to the Code?

 

6



--------------------------------------------------------------------------------

Answer

No. While the presentation may present scientific or educational information and
the coffee and cake may appropriately be provided, an open-ended gift
certificate is a cash equivalent. A medical textbook, a book on patient care, or
a gift certificate redeemable solely for a medical textbook or book on patient
care could be provided if it is not of substantial value.

g. Question

Company C invites 30 physicians to a corporate suite at a professional baseball
game for a 45-minute scientific and educational presentation followed by a
buffet and the three-hour game. Does this conform to the Code?

Answer

No. A modest buffet meal accompanying a scientific or educational would be
acceptable. However, the provision of entertainment and/or recreational
activities, including entertainment at sporting events in connection with an
educational or scientific presentation or discussion, is inconsistent with the
Code.

h. Question

Under what circumstances would the Code permit a company to provide
entertainment or recreational activities directly to healthcare practitioners?

Answer

Companies may provide modest entertainment or recreational activities to
healthcare practitioners in a context where those practitioners are providing a
legitimate service to the companies, such as when they act as bona fide
consultants on an advisory board or are trained at a speaker-training meeting.

Companies should generally not provide entertainment or recreational activities
to healthcare practitioners. Thus, companies should not invite healthcare
professionals to sporting events, concerts, or shows, or provide them with
recreational activities such as hunting, fishing, boating, ski trips, or golf
outings, even if those entertainment events or recreational activities are used
to facilitate informational interchanges between the company representative and
the healthcare professional. Similarly, it would be inappropriate to provide
these types of entertainment and recreational events in conjunction with
promotional scientific presentations by medical experts.

i. Question

Company A retains a small group of 15 nationally known physicians regarding a
therapeutic area relevant to company A’s products to advise on general medical
and business issues and provide guidance on product development and research
programs for those products. These physicians are paid significant fees, but
those fees are typical of the fees paid to thought leaders in this therapeutic
area. They normally meet once or twice a year at resort locations to discuss the
latest product data, research programs and Company plans for the product(s).
Does this comply with the Code? If it does, is it appropriate to pay for the
spouse of the healthcare professional to attend, as well?

 

7



--------------------------------------------------------------------------------

Answer

This arrangement appears to comply with the Code. The number of advisors seems
reasonably small. The advisors seem to have been selected based on their
expertise in the areas where advice is needed. While the consultants are paid
significant fees, these appear to be reasonable under the circumstances.
Finally, while holding consultant meetings at resort locations is not
prohibited, the facilities chosen should be conducive to the services provided
as well as reasonable and appropriate to the conduct of the meeting.

It would not be appropriate to pay for the cost of the spouse of the advisor. If
the spouse attends, it should be at the cost of the advisor.

j. Question

Company A invites 300 physicians/consultants to a two-day and one-night
speaker-training program at a regional golf resort. All attendees are
compensated for their participation and their expenses are reimbursed.
Prospective speakers are selected based on recommendations of the Company’s
district managers and an assessment of their qualifications by the Company’s
medical or scientific personnel. Each of the attendees is required to sign an
agreement in advance covering the services they will provide. They are educated
by a faculty on the full range of data surrounding the disease state and the
Company’s drug product, on presentation skills, and on FDA regulatory
requirements. The Company plans to use at least 280 participants as speakers
over the coming year, and it needs to train 300 speakers in order to ensure that
280 will actually be available when needed. Training sessions take both days,
and the Company provides for a few hours of golf and meals. Does this program
conform to the Code? If so, is it appropriate to pay for a spouse of the
healthcare professional, as well?

Answer

This arrangement appears to comply with the Code. Speaker training is an
essential activity because FDA holds companies accountable for the presentations
of their speakers. In this case, the participants undergo extensive training
that will result in a valuable service being provided to the company, and the
arrangement meets reasonable indicia of a bona fide consulting relationship.
While resort locations are not prohibited, the Company may want to consider
whether it would be more appropriate to hold the training session at a
non-resort location. In this case, the number of speakers being trained is
important; if significantly more participants were trained than were to be used
as speakers, this arrangement would not comply with the Code.

The amount of time spent training speakers should be reasonable in relation to
the material that has to be covered. The compensation offered to prospective
speakers, including the value of any entertainment, should be evaluated to
assure that it is reasonable compensation for that time.

It would not be appropriate to pay for the cost of the spouse of the healthcare
professional. If the spouse attends, it should be at the cost of the healthcare
professional.

 

8



--------------------------------------------------------------------------------

k. Question

A sales representative invites a physician out for a round of golf and lunch
following the golf. The physician is very busy and is difficult to see in her
office. The cost of the golf and the lunch combined are $65. Does this comply
with the code?

Answer

No. It is inconsistent with the Code to provide entertainment or recreational
activities such as golf.

 

9



--------------------------------------------------------------------------------

Schedule 4.2

Commercialization Plan

[To be attached within four weeks after the Execution Date.]



--------------------------------------------------------------------------------

Schedule 4.3(b)(ii)

ENDO Topical NSAID Products

***



--------------------------------------------------------------------------------

Schedule 4.4(d)

Description of Target Prescribers

***



--------------------------------------------------------------------------------

Schedule 4.12

***



--------------------------------------------------------------------------------

Schedule 4.15

Example of Monthly Commercialization Report

 

Performance - Current Month/YTD          Current Month    Year to Date        
TRx                TRx (000’s)     TRx Share    TRx (000’s)              

Voltaren Gel Actual

     99.00        99.00    Current Share    0.00 %   Performance Highlights    
     Current Month     Year to Date                       

Voltaren Gel Net Sales ($000)

   $ 99,999.0     $ 99,999.0           

Prescription Activity - Current Month

 

         TOTAL     Rheums    PCPs    Pain Spec    Surgeons       TRx  

Volume

     99,999       9,999    999    9,999    999    

Prescription Highlights -Current Month

 

Share

     #REF!       #REF!    #REF!    #REF!    #REF!      

TRx share point change from previous mo

     #REF!       #REF!    #REF!    #REF!    #REF!            TOTAL      
HEM/ONCs    PCPs    Pain Spec    Surgeons    

Prescription Activity - Voltaren Gel - Year to Date

 

         TOTAL     Rheums    PCPs    Pain Spec    Surgeons       TRx  

Volume

     9,999       999    9,999    9,999    9,999     Prescription Highlights -YTD
 

Share

     0.72 %     #REF!    #REF!    #REF!    #REF!    

Prescription Activity - Opana ER - Method of Payment - Year to Date

 

         Voltaren                            TRx YTD  

% Third Party

     99.0 %              Prescription Highlights -Method of Payment  

% Cash

     99.0 %               

% Medicaid

     99.0 %               

Total TRx

     99,999               

Voltaren Gel Reach and Frequency

 

         Voltaren Gel                             

Total Voltaren Details to Call Plan Phys

     99       #REF!            Detailing Highlights  

# Call Plan Physicians Total

     99       #REF!             

# Call Plan Physicians Reached

     99       #REF!             

% Call Plan Physicians Reached

     100.0 %     #REF!             

Call Plan Physician Detail Frequency

     1.0       #REF!           

Monthly Highlights



--------------------------------------------------------------------------------

    0   Data for month ending Dec-07 Detail Reach & Frequency   Month 18

 

National Monthly Voltaren Gel

Detail Reach & Frequency

   Jul-07    Aug-07    Sep-07    Oct-07    Nov-07    Dec-07    Cumulative YTD
Total

Total Details to Call Plan Physicians

   99    99    99    99    99    99    290,707

Total Call Plan Physicians Reached

   99    99    99    99    99    99   

Call Plan Detail Reach (% Physicians)

                    

Call Plan Detail Frequency

   1.0    1.0    1.0    1.0    1.0    1.0   

Total Details to Non-Call Plan Physicians

   99    99    99    99    99    99    41,275

Source: Endo’s Internal SFA System

Opana Reach and Frequency



--------------------------------------------------------------------------------

  0   Data for month ending Dec-07 National Total   Month 18

 

    

Monthly

Actual vs. Plan

  Jul-07     Aug-07     Sep-07     Oct-07     Nov-07     Dec-07        
Cumulative
YTD Total   TRx Vol (000)  

Actual TRx Volume

    99.00       99.00       99.00       99.00       99.00       99.00     #    
99.00    

Forecast (LBE)

    99.00       99.00       99.00       99.00       99.00       99.00        
99.00    

Percent of LBE

    99.0 %     99.0 %     99.0 %     99.0 %     99.0 %     99.0 %       99.0 %  

Plan TRx Volume

    99.00       99.00       99.00       99.00       99.00       99.00        
99.00    

Percent of Plan

    100.0 %     100.0 %     100.0 %     100.0 %     100.0 %     100.0 %      
99.0 % TRx Share  

Actual TRx Share

    99.00 %     99.00 %     99.00 %     99.00 %     99.00 %     99.00 %      

Forecast (LBE)

    99.00 %     99.00 %     99.00 %     99.00 %     99.00 %     99.00 %      

Plan TRx Share

    99.00 %     99.00 %     99.00 %     99.00 %     99.00 %     99.00 %      

Share Point Difference From Plan

    0.00       0.00       0.00       0.00       0.00       0.00       Net Sales
($000)  

Actual Net Sales

  $ 99     $ 99     $ 99     $ 99     $ 99     $ 99     #   $ 99    

Plan Net Sales

  $ 99     $ 99     $ 99     $ 99     $ 99     $ 99       $ 99    

Percent of Plan

    100.0 %     100.0 %     100.0 %     100.0 %     100.0 %     100.0 %      
0.0 %     

Monthly

Actual vs. Plan

  Jul-07     Aug-07     Sep-07     Oct-07     Nov-07     Dec-07        
Cumulative
YTD Total   TRx Vol (000)  

Actual TRx Volume

    99.00       99.00       99.00       99.00       99.00       99.00        
99.00    

Forecast (LBE)

    99.00       99.00       99.00       99.00       99.00       99.00        
99.00    

Percent of LBE

    100.0 %     100.0 %     100.0 %     100.0 %     99.0 %     99.0 %       99.0
%  

Plan TRx Volume

    99.00       99.00       99.00       99.00       99.00       99.00        
99.00    

Percent of Plan

    100.0 %     100.0 %     100.0 %     100.0 %     100.0 %     100.0 %      
100.0 % TRx Share  

Actual TRx Share

    99.00 %     99.00 %     99.00 %     99.00 %     99.00 %     99.00 %      

Forecast (LBE)

    99.00 %     99.00 %     99.00 %     99.00 %     99.00 %     99.00 %      

Share Point Difference From LBE

    0.00       0.00       0.00       0.00       0.00       0.00        

Plan TRx Share

    99.00 %     99.00 %     99.00 %     99.00 %     99.00 %     99.00 %      

Share Point Difference From Plan

    0.00       0.00       0.00       0.00       0.00       0.00       Net Sales
($000)  

Actual Net Sales

  $ 99     $ 99     $ 99     $ 99     $ 99     $ 99     #   $ 99    

Plan Net Sales

  $ 99     $ 99     $ 99     $ 99     $ 99     $ 99     #   $ 99    

Percent of Plan

    99.0 %     100.0 %     100.0 %     100.0 %     100.0 %     100.0 %       0.0
%     

Monthly TRx Volume

By Method of Payment

  Jul-07     Aug-07     Sep-07     Oct-07     Nov-07     Dec-07        
Cumulative
YTD Total   TRx Volume  

Cash

    99       99       99       99       99       99         99    

Third Party

    99       99       99       99       99       99         99    

Medicaid

    99       99       99       99       99       99         99    

Total

    99       99       297       297       297       297         297   % TRx
Volume  

Cash

    99.0 %     99.0 %     33.3 %     33.3 %     33.3 %     33.3 %       33.3 %  

Third Party

    100.0 %     100.0 %     33.3 %     33.3 %     33.3 %     33.3 %       33.3 %
 

Medicaid

    100.0 %     100.0 %     33.3 %     33.3 %     33.3 %     33.3 %       33.3 %
TRx Grwth (from Prev Mo)  

Cash

      0.0 %     0.0 %     0.0 %     0.0 %     0.0 %      

Third Party

      0.0 %     0.0 %     0.0 %     0.0 %     0.0 %      

Medicaid

      0.0 %     0.0 %     0.0 %     0.0 %     0.0 %    

Source: Wolters Kluwer Health’s PHAST Prescription Audit

National Total-Opana



--------------------------------------------------------------------------------

  0   Data for month ending Dec-07 National Total - Voltaren Gel - Class of
Trade   Month 18

 

    

Monthly Voltaren Sales (WAC $)

By Class of Trade

   Jul-07     Aug-07     Sep-07     Oct-07     Nov-07     Dec-07    
Cumulative YTD
Total   Sales (WAC $)  

Retail

   $ 999     $ 999     $ 999     $ 999     $ 999     $ 999     $ 22,230,855    

Mail Order

   $ 999     $ 999     $ 999     $ 999     $ 999     $ 999     $ 556,620    

Hospitals

   $ 999     $ 999     $ 999     $ 999     $ 999     $ 999     $ 479,312    

Long Term Care Facilities

   $ 999     $ 999     $ 999     $ 999     $ 999     $ 999     $ 8,552    

Long Term Care Providers

   $ 999     $ 999     $ 999     $ 999     $ 999     $ 999     $ 199,342    

All Others

   $ 203,411     $ 243,010     $ 253,914     $ 318,198     $ 296,633     $
265,264     $ 1,887,310    

Total

   $ 208,406     $ 248,005     $ 258,909     $ 323,193     $ 301,628     $
270,259     $ 25,361,991   % Sales  

Retail

     99.0 %     99.0 %     99.0 %     99.0 %     99.0 %     99.0 %     87.7 %  

Mail Order

     99.0 %     99.0 %     99.0 %     99.0 %     99.0 %     99.0 %     2.2 %  

Hospitals

     99.0 %     99.0 %     99.0 %     99.0 %     99.0 %     99.0 %     1.9 %  

Long Term Care Facilities

     99.0 %     99.0 %     99.0 %     99.0 %     99.0 %     99.0 %     0.0 %  

Long Term Care Providers

     99.0 %     99.0 %     99.0 %     99.0 %     99.0 %     99.0 %     0.8 %  

All Others

     97.6 %     98.0 %     98.1 %     98.5 %     98.3 %     98.2 %     7.4 %  

Total

     592.6 %     593.0 %     593.1 %     593.5 %     593.3 %     593.2 %    
100.0 % Sales Growth (from Previous Month)  

Retail

     99.00 %     99.00 %     99.00 %     99.00 %     99.00 %     99.00 %    

Mail Order

     -99.26 %     0.00 %     0.00 %     0.00 %     0.00 %     99.00 %    

Hospitals

     -98.91 %     0.00 %     0.00 %     0.00 %     0.00 %     0.00 %    

Long Term Care Facilities

     35.92 %     0.00 %     0.00 %     0.00 %     0.00 %     0.00 %    

Long Term Care Providers

     -97.48 %     0.00 %     0.00 %     0.00 %     0.00 %     0.00 %    

All Others

     202.78 %     19.47 %     4.49 %     25.32 %     -6.78 %     -10.58 %    

Total

     -96.09 %     19.00 %     4.40 %     24.83 %     -6.67 %     -10.40 %  

Source: Wolters Kluwer Health’s PHAST Prescription/Institutional Audit

National Total-Opana-COT



--------------------------------------------------------------------------------

  0   Data for month ending Dec-07 National Total -Market Products - TRx Volume
  Month 18

 

    

Monthly NSAID Market Product TRxs

   Jul-07     Aug-07     Sep-07     Oct-07     Nov-07     Dec-07    
Cumulative YTD
Total   TRxs  

Product x

   99     99     99     99     99     99     79,889    

Product y

   99     99     99     99     99     99     288,972    

Product z

   99     99     99     99     99     99     318,171    

Market Total

   870,255     901,964     815,389     900,286     870,578     861,028    
11,051,941   TRx Share  

Product x

   0.0 %   0.0 %   0.0 %   0.0 %   0.0 %   0.0 %   0.7 %  

Product y

   0.0 %   0.0 %   0.0 %   0.0 %   0.0 %   0.0 %   2.6 %  

Product z

   0.0 %   0.0 %   0.0 %   0.0 %   0.0 %   0.0 %   2.9 %  

Market Total

   0.0 %   0.0 %   0.0 %   0.0 %   0.0 %   0.0 %   6.2 %     

Monthly NSAID Market Product TRxs

   Jul-07     Aug-07     Sep-07     Oct-07     Nov-07     Dec-07    
Current YTD vs.
Prior YTD   TRx Growth (from Previous Month)  

Product x

   -99.4 %   0.0 %   0.0 %   0.0 %   0.0 %   0.0 %    

Product y

   -99.8 %   0.0 %   0.0 %   0.0 %   0.0 %   0.0 %   -56.5 %  

Product z

   -99.8 %   0.0 %   0.0 %   0.0 %   0.0 %   0.0 %   -48.3 %  

Market Total

   -11.1 %   3.6 %   -9.6 %   10.4 %   -3.3 %   -1.1 %   1.6 % TRx Share Change
(from Previous Month)  

Product x

   (1.73 )   (0.00 )   0.00     (0.00 )   0.00     0.00      

Product y

   (4.70 )   (0.00 )   0.00     (0.00 )   0.00     0.00      

Product z

   (5.68 )   (0.00 )   0.00     (0.00 )   0.00     0.00      

Market Total

   (12.11 )   (0.00 )   0.00     (0.00 )   0.00     0.00    

Source: Wolters Kluwer Health’s PHAST Prescription Audit;

TRx Volume-ER Mkt Products



--------------------------------------------------------------------------------

Volume by State   0  

 

Data for month ending Dec-07

 

 

Month 18

 

    

TRx Volume by State

  State
Code   Total TRx
Volume
Current
Month   Total TRx
Volume
Current Month     Total TRx
Volume
YTD   Total TRx
Volume
YTD     State
Quintile
for YTD TRx
Volume   Medicaid TRx
Volume
Current Month   % Medicaid
TRx Volume
Current Month     Medicaid TRx
Volume
YTD   % Medicaid
TRx Volume
YTD  

State

 

Alaska

  AK   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Alabama

  AL   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Arkansas

  AR   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Arizona

  AZ   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

California

  CA   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Colorado

  CO   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Connecticut

  CT   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

District of Columbia

  DC   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Delaware

  DE   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Florida

  FL   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Georgia

  GA   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Hawaii

  HI   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Iowa

  IA   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Idaho

  ID   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Illinois

  IL   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Indiana

  IN   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Kansas

  KS   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Kentucky

  KY   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Louisiana

  LA   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Massachusetts

  MA   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Maryland

  MD   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Maine

  ME   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Michigan

  MI   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Minnesota

  MN   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Missouri

  MO   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Mississippi

  MS   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Montana

  MT   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

North Carolina

  NC   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

North Dakota

  ND   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Nebraska

  NE   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

New Hampshire

  NH   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

New Jersey

  NJ   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

New Mexico

  NM   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Nevada

  NV   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

New York

  NY   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Ohio

  OH   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Oklahoma

  OK   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Oregon

  OR   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Pennsylvania

  PA   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Rhode Island

  RI   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

South Carolina

  SC   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

South Dakota

  SD   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Tennessee

  TN   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Texas

  TX   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Utah

  UT   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Virginia

  VA   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Vermont

  VT   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Washington

  WA   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Wisconsin

  WI   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

West Virginia

  WV   99   2.0 %   99   2.0 %   1   99   2.0 %   99   2.0 %  

Wyoming

  WY   99   2.0 %   99   2.0 %   1   99   2.0 %   —     0.0 %  

Total

    5,049   100.0 %   5,049   100.0 %     5,049   100.0 %   4,950   100.0 %

Source: Wolters Kluwer Health’s PHAST Prescription Audit; TRxs for “ARMED
FORCES: AREA EUROPE” have been excluded from state-level data

The quintiles are calculated by dividing the total YTD TRXs into five equal
buckets (each representing 20% of the YTD TRXs). States are then sorted by total
YTD TRxs and a cumulative YTD TRxs value is computed for each state. States with
the largest contributions up to 20% of cumulative YTD TRxs are assigned quintile
5 (highest institutional sales). Then states contributing to the next 21-40% of
cumulative YTD TRxs are assigned quintile 4; states contributing to the next
41-60% of cumulative YTD TRxs are assigned quintile 3; states contributing to
the next 61-80% of cumulative YTD TRxs are assigned quintile 2; states
contributing to the last 81-100% are assigned quintile 1. States with no YTD
TRxs are assigned quintile 0.

Opana Total TRx Volume by State



--------------------------------------------------------------------------------

Schedule 5.2

Specifications

***



--------------------------------------------------------------------------------

Schedule 5.4(a)

Maximum Supply Capacity

 

     On-Hand    Planned Purchase Orders    Available Capacity in Units      Dec
   Jan    Feb    Mar    Apr    May    Jun    Jul    Aug    Sep    Oct    Nov   
Dec

20g - Firm PO’s/Capacity

   ***    ***    ***    ***    ***    ***    ***    ***    ***    ***    ***   
***    ***

100g - Firm PO’s/Capacity

   ***    ***    ***    ***    ***    ***    ***    ***    ***    ***    ***   
***    ***



--------------------------------------------------------------------------------

Schedule 5.4(e)

***



--------------------------------------------------------------------------------

Schedule 5.5(a)

***

***



--------------------------------------------------------------------------------

Schedule 7.2(d)

Third Party Expert Dispute Resolution Procedures

In the event that there is a matter (a “Disputed Matter”) with respect to which
this Agreement provides for decision-making in accordance with these Third Party
Dispute Resolution Procedures, such Disputed Matter shall be resolved in
accordance with the following procedures.

The Parties shall select, no later than ten (10) Business Days following written
notice of the Party initiating the procedures to the other Party of its election
to initiate these procedures, a mutually acceptable Qualified Expert to make a
determination which shall constitute the final determination in respect of such
Disputed Matter, such determination to be made within forty-five (45) days. If
the Parties are unable to agree upon a mutually acceptable Qualified Expert
during such ten (10) Business Day period, each Party shall, within a five
(5) Business Day period following such ten (10) Business Day period, notify the
other Party of the name of a Qualified Expert that such Party designates as its
expert hereunder. Each of the two experts will make a determination in respect
of such Disputed Matter within sixty (60) days. If the determinations of the two
experts are in agreement, such agreed upon determination shall constitute the
final determination of such Disputed Matter. If the determinations of the two
experts are not in agreement, the Parties shall cause the two experts to jointly
appoint a third expert within ten (10) Business Days, which third expert shall
have final and sole authority to make a final determination in respect of such
Disputed Matter. The determination in respect of such Disputed Matter shall be
made by the expert(s) taking into account all relevant factors.

Each Party shall pay (i) the fees of its expert and (ii) if there is only one
expert or a third expert is appointed, one-half ( 1/2) of the fees of any such
expert.

For purposes hereof, a “Qualified Expert” shall mean a qualified firm of
national reputation with recognized expertise in respect of the matter in
dispute and expertise in the pharmaceuticals industry in the United States.



--------------------------------------------------------------------------------

Schedule 13.3(e)

ENDO Due Diligence Request List

Voltaren® Gel

Due Diligence Request List

January 17, 2008

Set forth below is a preliminary list of information and documents to be
reviewed in connection with the potential license of Voltaren Gel and certain
assets related to the distribution, marketing and sale of Voltaren Gel (the
“Novartis Consumer Health Business”) by Endo Pharmaceuticals Inc. (“Endo”).
Please note that this is a preliminary list and that additional documents may be
required as the review progresses. References contained herein to “material”
items shall mean such items that are material to the Novartis Consumer Health
(“NCH”) Business.

Because the list is extensive (in order to cover all potentially significant
matters related to the NCH Business), we recognize that many items included in
the list below may not exist or be applicable. If this is the case, please
provide a list of items (and the corresponding item number from this list) that
do not exist or are not applicable to Voltaren Gel and the NCH Business.
Further, we understand that some of the information requested below may already
have been provided to Endo in connection with its preliminary discussions with
NCH. If so, please indicate that this is the case.

Finally, we request that, unless otherwise indicated, you please provide
materials for the past five years from the NCH files.

ENDO ASSIGNMENTS LISTED BY COLOR

Legal = BLACK

Marketing = BLUE

Tech Ops/QA = RED

Clinical/Safety = GREEN

Regulatory = PURPLE

 

1. CONTRACTS

 

  a. Marketing Agreements (and agencies of record)

 

  b. Marketing Service Agreements (samples, supplies, services, etc.)

 

  c. Distribution Agreements and Agreements with wholesalers, specialty
distribution centers, etc.

 

  d. Research and Development Agreements

 

1



--------------------------------------------------------------------------------

  e. Any agreement requiring the consent of a third party to the proposed
transaction

 

  f. All other material contracts and agreements and which relate to the NCH
Business, including contracts outside the ordinary course of business, not
otherwise covered by this request

 

2. INTELLECTUAL PROPERTY

 

  a. Complete list of all intellectual property covering or related to Voltaren
Gel (whether owned or used by NCH), including all:

 

  i. Patents and Patent Applications (including file histories if not publicly
available) — Indicate, for each: title of invention; patent/application number;
inventor; date issued/filed; country; record owner

 

  ii. Invention Disclosures — Indicate for each: identification number; title;
inventor; subject matter

 

  iii. List of freedom-to-operate searches or opinions

 

  iv. Trademarks

 

  (1) Registered Trademarks and Pending Applications in the United States —
Indicate for each: mark, class(es); registration/application number; date
registered/filed; country; record owner

 

  (2) Internet Domain Names

 

  b. Identification of any claims of infringement, misappropriation, or other
violation of rights with respect to Voltaren Gel

 

  c. Copies of documents reflecting any existing or unreleased security
interests, liens or encumbrances on intellectual property (whether or not
recorded or recordable in any registry) covering or related to Voltaren Gel

 

3. LITIGATION AND GOVERNMENT INQUIRIES

 

  a. A summary of all litigation, proceedings, investigations (by any federal,
state, or local agency), claims and inquiries currently pending or threatened
relating to Voltaren Gel

 

2



--------------------------------------------------------------------------------

4. REGULATORY FILINGS AND CORRESPONDENCE

 

  a. FDA approval letter and all associated correspondence (e.g., memorandum,
meeting minutes, letters, or other documents recording any conversation,
telephone discussion, meeting or other contact with FDA regarding Voltaren Gel)

 

  b. All FDA correspondence related to post-approval commitments plus an update
of the current status of each, including:

 

  i. Rationale for safe use of new excipient

 

  ii. Risk assessment for photodegradants

 

  c. All FDA correspondence related to an OTC switch of Voltaren Gel

 

  d. All FDA correspondence related to pediatric exclusivity and/or a pediatric
indication

 

  e. All FDA correspondence related to the requirements for approval of a
generic equivalent or demonstration of bioequivalence to Voltaren Gel

 

  f. All labeling and packaging components

 

  g. Any DDMAC correspondence

 

  h. Copies of any correspondence from the FDA, EMEA or any similar regulatory
agency related to the advertising, marketing or promotional practices in
connection with Voltaren Gel, and any responses and follow-up to such
correspondence

 

  i. Copies of any “Warning Letters” or equivalent correspondence from the FDA
European Medicines Evaluation Agency (“EMEA”) or any similar regulatory agency,
and any responses and follow-up to such correspondence relating to Voltaren Gel

 

  j. Copies of any product recall, similar notices or warnings or “dear doctor”
or healthcare professional letters issued that relate to Voltaren Gel, and any
correspondence with the FDA, EMEA or any similar regulatory agency related to
such communications

 

  k. Copies of any FDA Form 483s or other correspondence from the FDA, EMEA or
similar regulatory agency related to the safety, manufacture, or environmental
matters of Voltaren Gel, the facilities where Voltaren Gel is manufactured or
stored, or NCH’s manufacturing compliance

 

3



--------------------------------------------------------------------------------

5. RESEARCH & DEVELOPMENT

Product Information

 

  a. List of Standard Answers for product in Product Information Database

 

  b. Common questions received through Product Information regarding Voltaren
Gel

 

  c. Key publications regarding Voltaren Gel (including clinical studies in
peer-reviewed journals, posters, abstracts, manuscripts, and publication
strategy)

Pharmacovigilance

 

  a. Last two years periodic safety reports

 

  b. Listing of all adverse events received for Voltaren Gel over the last year
organized by body system

 

  c. Listing of all serious, unexpected AE’s (15-day reports) for the current
time period (time from end of last periodic safety report to current)

Clinical Trials and Medical Affairs

 

  a. ISE and ISS

 

  b. Current Investigator’s Brochure

 

  c. All Clinical Study Reports including a table of contents for all human
trials

 

  d. Post-marketing (Phase IV) protocols, CSR’s, and list of investigators

 

  e. Key Investigator Initiated Study Programs (Grant-in-Aid) for Voltaren Gel
if any

 

  f. A list of all ongoing studies

 

  g. Medical Science Liaison plans

 

  h. Database of KOLs

 

  i. Any CME/educational activities and programs

 

6. MANUFACTURING & QUALITY ASSURANCE

 

  a. Manufacturing, packaging and testing of product

 

4



--------------------------------------------------------------------------------

  i. Location(s) for all production, packaging, testing, or distribution site(s)

 

 

ii.

Are any aspects of manufacture of this product contracted to a 3rd party?

 

 

iii.

Are there any 3rd party manufacturing, packaging, testing, distribution or
quality agreements? If yes, what are the terms?

 

  b. Manufacturing and Packaging Process and Related Information

 

  i. Formulation and process

 

  ii. Executed Batch records

 

  iii. Release testing and analytical methods/ stability
testing/monographs/specifications

 

  iv. Validation documents

 

  (1) Validation master plans, SOPs and IQ/OQ

 

  (2) Process and Cleaning Validation Reports

 

  (3) Method validation reports

 

  v. Process flow diagram with narrative

 

  vi. Production Performance Metrics (yields and variances)

 

  vii. Manufacturing equipment list

 

  vii. Capacity constraints (manufacturing, packaging, or testing)

 

  viii. Costs of Goods

 

  (1) API cost

 

  ix. API

 

  (1) Vendor certification and audit reports

 

  x. Raw material list

 

  (1) Vendor certification program and audit reports

 

  c. Detail of Inventory Status

 

  i. Quantity of product on hand (# of lots and units for both trade and
samples)

 

  ii. Shelf life of inventory on hand (lot #’s and exp. date)

 

  iii. Has secondary packaging been completed?

 

  iv. Location of inventory

 

  d. Product Information

 

  i. Approved label

 

  ii. Shelf life

 

  iii. Approved package configurations with supportive stability data

 

  iv. Stability Data

 

  (1) All conditions plus freeze/thaw data

 

  e. Quality Data and Documentation

 

  i. Quality Performance Metrics

 

  (1) Release Metrics

 

5



--------------------------------------------------------------------------------

  (2) QIR’s (Quality Investigation Reports)

 

  ii. Annual Product Reviews for the last five years

 

  iii. Quality Assurance Programs

 

  (1) Deviations

 

  (2) Investigations

 

  (3) Change Control

 

  iv. Lot File Index

 

  (1) Example of one lot file

  v. Internal Audit Reports

 

  vi. Schedule of External Suppliers Audited

 

  vii. Complaint

 

7. MARKETING & SALES

 

  a. Marketing and Business Plans for Voltaren Gel

 

  b. All Sales Training Materials (including schedule, preceptorships, etc.)

 

  c. All Promotional Material relating to Voltaren Gel – including:

 

  i. Copies of all marketing materials being prepared for DDMAC review

 

  d. Internal and external Market Research studies including:

 

  i. All physician and patient research

 

  ii. Payor research

 

  iii. Message testing for marketing materials

 

  iv. Concept testing for marketing materials

 

  v. Ad agency presentations and options evaluated for professional promotion
campaign. What options were NOT pursued?

 

  e. Branding and Style Guide for Voltaren Gel

 

  f. Sales Forecast, both demand (patient and Rx)- and revenue-based

 

  g. Pricing studies and rationale

 

  h. Trade stocking plans

 

  i. OTC switch analyses, strategies, and plan

 

  j. P&L showing intended selling, advertising, and promotion spend by year

 

  k. ROI analyses or other assessments done for DTC advertising

 

6



--------------------------------------------------------------------------------

Schedule 13.3(f)

NOVARTIS *** Products Currently in Development

***